Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 1 of 80 Page ID #:815



   1   JAYME C. LONG (Bar. No. 202867)
       Jayme.long@dentons.com
   2   STEPHANIE PEATMAN (Bar No. 299577)
       stephanie.peatman@dentons.com
   3   DENTONS US LLP
       601 South Figueroa Street, Suite 2500
   4   Los Angeles, California 90017-5704
       Telephone: (213) 623-9300
   5   Facsimile: (213) 623-9924
   6   CHRISTOPHER M. WEIMER
       (Pro Hac Vice)
   7   (Texas Bar No. 24061894)
       cweimer@pirkeybarbar.com
   8   PIRKEY BARBER PLLC
       1801 East 6th Street, Suite 300
   9   Austin, TX 78702
       Telephone: (512) 322-5200
  10   Facsimile: (512) 322-5201
  11   Attorneys for Plaintiff
       3M COMPANY
  12
  13                                UNITED STATES DISTRICT COURT

  14                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

  15
       3M COMPANY,                                   Case No. 2:20-cv-10536-JVS-JEM
  16
                       Plaintiff,
  17
               vs.                                   FIRST AMENDED COMPLAINT
  18                                                 AND DEMAND FOR JURY TRIAL
       RAGE BEAUTY, INC, BLUETOUCH INC.,
  19   AND THEMIS CONSULTING GROUP d/b/a             Judge: Hon. James V. Selna
       SALON BACKBAR,                                Magistrate: Hon. John E. McDermott
  20
                       Defendants.
  21
  22
  23
  24
  25
  26
  27
  28                                                               Case No. 2:20-cv-10536-JVS-JEM
                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL


                                                                                        1
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 2 of 80 Page ID #:816



   1          Plaintiff 3M Company (“3M” or “Plaintiff”), by and through its undersigned
   2   attorneys, hereby files this Complaint against Rage Beauty Inc, Bluetouch Inc., and Themis
   3   Consulting Group d/b/a Salon Backbar (collectively, “Defendants”). 3M hereby alleges as
   4   follows based on knowledge of 3M’s own actions, and on information and belief as to all
   5   other matters:
   6                                    NATURE OF THE ACTION
   7          1.        3M brings this lawsuit to combat the sale of counterfeit 3M personal protective
   8   equipment (“PPE”), and in particular, counterfeit 3M N95 respirator products, offered in this
   9   District by Defendants through the Internet based e-commerce store eBay.com, using the
  10   seller identity “paylessbeauty.”
  11          2.        Defendants are California businesses who have cooperated and conspired to
  12   exploit the current COVID-19 pandemic by offering counterfeit 3M N95 respirator products
  13   at inflated prices. Defendants have traded on the reputation and goodwill associated with the
  14   famous 3M mark, without 3M’s authorization, and in the process misled consumers into
  15   believing that Defendants offered authorized, genuine 3M N95 respirator products that meet
  16   3M’s standards, when in fact Defendants were selling counterfeit imitations.
  17          3.        Defendants’ fraudulent sales of these counterfeit respirators jeopardize the
  18   health and safety of healthcare workers, first responders, and the public who believe they are
  19   purchasing genuine 3M N95 respirators that meet 3M’s quality-control standards. While 3M
  20   N95 respirators are subject to strict quality control standards, the products offered by
  21   Defendants are of unknown provenance: the public has no way of knowing who is making
  22   them, with what materials, and with what (if any) quality control and health safety measures.
  23   This unlawful activity poses potentially serious health consequences for the public, justifying
  24   immediate judicial intervention.
  25          4.        In addition, by using 3M’s name and famous trademarks, trading on 3M’s
  26   reputation and goodwill, and deceiving customers into believing that they are buying genuine
  27   3M N95 respirators, Defendants’ unlawful and unethical activities are causing 3M
  28   irreparable harm.
                                                        2                 Case No. 2:20-cv-10536-JVS-JEM
                                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                               2
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 3 of 80 Page ID #:817



   1          5.     3M therefore brings this action to stop Defendants’ unlawful exploitation of
   2   the COVID-19 pandemic, to protect the public from Defendants’ fraudulent and counterfeit
   3   commercial activities, and to protect 3M’s name and reputation from the harm caused by
   4   Defendants’ unlawful actions.
   5          6.     The COVID-19 pandemic is ongoing, and 3M’s N95 respirator products
   6   remain in high-demand to help reduce the risk of transmission of the novel coronavirus.
   7   Immediate judicial intervention is needed to prevent Defendants from jeopardizing the public
   8   health by misleading consumers into buying and using counterfeit N95 respirators while
   9   laboring under the false impression that they are genuine 3M products that meet the
  10   applicable 3M and N95 standards.
  11          7.     On November 18, 2020, 3M first commenced this action, styled 3M Co. v.
  12   PaylessBeauty, Case No. 2:20-cv-10536-JVS-JEM (the “Lawsuit”), against the eBay seller
  13   account “paylessbeauty.” Since that time, 3M has obtained information allowing it to
  14   identify the Defendants named in this First Amended Complaint.
  15          8.     3M respectfully requests the Court preliminarily and permanently enjoin
  16   Defendants from using 3M’s name, logo, branding, all associated trademarks and other
  17   intellectual property, and from selling counterfeit 3M-branded respirator products bearing
  18   3M trademarks or any other 3M products. 3M further requests the Court order Defendants
  19   to disgorge any profits they have made from these fraudulent transactions, along with any
  20   other appropriate relief the Court might order. 3M has committed to donating any monetary
  21   recovery in this action to COVID-19 charitable organizations.
  22                                       BACKGROUND
  23          9.     Throughout its history, 3M has been a leader in innovation and developing
  24   healthcare and safety products for industry and consumers throughout the world. 3M’s
  25   PPE—and in particular 3M’s N95 respirator products—are considered the gold standard for
  26   public health protection.
  27          10.    Over the last hundred-plus years, 3M has invested hundreds of millions of
  28   dollars to advertise and promote its 3M-branded products, including, without limitation, its
                                                     3                 Case No. 2:20-cv-10536-JVS-JEM
                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                            3
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 4 of 80 Page ID #:818



   1   3M-branded respirator products. During this time, 3M continuously used its 3M trademarks
   2   in commerce. Through this substantial investment and its extensive and continuous use of
   3   the famous 3M trademarks, 3M has established goodwill and an acclaimed reputation among
   4   the general public and healthcare and safety professionals for its high quality, safe and
   5   reliable products. Consumers associate the 3M Marks (as defined below in Paragraph 32)
   6   uniquely with 3M, and now, more than ever, consumers rely on the famous 3M Marks to
   7   indicate that the products offered thereunder are of the same superior quality that consumers
   8   have come to expect over the past century. This is especially true with respect to 3M’s
   9   numerous industry-leading healthcare and PPE products, including Plaintiff’s 3M-branded
  10   N95 respirators.
  11          11.    Healthcare professionals and other first responders are heroically placing their
  12   health and safety on the line to battle COVID-19, and 3M’s N95 respirator products are
  13   critical to those individuals and groups on the front lines combating COVID-19. First
  14   responders, healthcare professionals, and the public have come to depend on the quality and
  15   dependability that the 3M brand signifies. In an effort to meet the heightened demand for
  16   3M N95 respirators during the pandemic, 3M has increased its production of N95 respirator
  17   products to unprecedented levels. Since the COVID-19 pandemic began in January 2020,
  18   3M has doubled its global production rate of N95 respirators to 1.1 billion per year, or 100
  19   million per month. 3M is continuing to invest in the capital and resources it needs to further
  20   increase its production capacity to two billion per year globally.
  21          12.    The demand for 3M-branded respirators has grown exponentially in response
  22   to the pandemic, and 3M has been committed to seeking to meet this demand while keeping
  23   its respirators priced fairly. 3M is working with customers, distributors, governments, and
  24   medical officials to direct 3M supplies to where they are needed most. Importantly, 3M has
  25   not increased its U.S. prices for disposable N95 respirators as a result of the pandemic.
  26          13.    Unfortunately, a number of wrongdoers are seeking to exploit the current
  27   public health emergency and prey on innocent parties through a variety of scams involving
  28   3M N95 respirators and other 3M PPE products in high demand. These scams include
                                                      4                 Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             4
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 5 of 80 Page ID #:819



   1   unlawful price-gouging, fake offers, counterfeiting, and other unfair and deceptive
   2   practices—all of which undercut the integrity of the marketplace and constitute an ongoing
   3   threat to public health and safety.
   4          14.    In response to fraudulent activity, price-gouging and counterfeiting related to
   5   N95 respirators that has spiked in the marketplace in response to the pandemic, 3M is taking
   6   an active role to combat these activities. 3M’s actions include working with law enforcement
   7   authorities around the world, including the Department of Justice, state Attorneys General,
   8   the Federal Bureau of Investigation, and local authorities to combat price-gouging and other
   9   unlawful activities. 3M has established a dedicated point of contact for federal and state
  10   procurement officials to promptly validate third-party offers and quotes. In doing so, 3M has
  11   already helped prevent dozens of potentially fraudulent transactions with federal agencies,
  12   state governments, municipal governments, private enterprises and other organizations. 3M
  13   is in regular contact with numerous governors and state attorneys general regarding these
  14   efforts to prevent and combat fraud. The Department of Justice has publicly thanked 3M for
  15   the assistance it has provided in investigations that have led to arrests. See Press Release:
  16   New Jersey Man Arrested For $45 Million Scheme To Defraud And Price Gouge New York
  17   City During COVID-19 Pandemic, available at https://www.justice.gov/usao-sdny/pr/new-
  18   jersey-man-arrested-45-million-scheme-defraud-and-price-gouge-new-york-city-during
  19   (May 26, 2020).
  20          15.    3M has also created a COVID-19 Fraud Hotline, where the public can report
  21   to 3M suspected cases of fraud, price-gouging, and counterfeit activities in connection with
  22   3M PPE. In addition, 3M is publishing information about its anti-price-gouging and
  23   counterfeiting efforts on the 3M website (see https://www.3m.com/3M/en_US/worker-
  24   health-safety-us/covid19/covid-fraud/), including disclosure of 3M’s list prices for the most
  25   common models of its N95 respirators so that customers can identify and avoid inflated
  26   prices, and the web address and phone numbers that can be used to identify 3M authorized
  27   distributors and dealers in the United States and Canada. A true and correct copy of this
  28   publication is attached hereto as Exhibit 1.
                                                      5                Case No. 2:20-cv-10536-JVS-JEM
                                             FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                            5
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 6 of 80 Page ID #:820



   1          16.     3M does not—and will not—condone individuals or entities deceptively
   2   trading off the fame and goodwill of the 3M name and marks for criminal gain. This is
   3   particularly true against those who seek to exploit the surge in demand for 3M-branded
   4   products during the global COVID-19 pandemic.
   5          17.     3M has already filed over twenty lawsuits in connection with its fight against
   6   fraud, price gouging, and counterfeiting, and has sent dozens of cease and desist letters
   7   against numerous bad actors perpetrating fraud amidst the COVID-19 pandemic. 3M has
   8   further assisted in investigations resulting in the seizure of thousands of counterfeit
   9   respirators throughout the world. See e.g., “3M's efforts on N95 crackdown leads to raids in
  10   Vietnam,      U.A.E.”   Minn.     Star    Tribune,    October    5,    2020    (available     at
  11   https://www.startribune.com/3m-s-efforts-on-counterfeit-n95-mask-crackdown-leads-to-
  12   raids-in-vietnam-u-a-e/572638472).
  13          18.     Defendants, like many sellers of counterfeit goods on interactive websites,
  14   have relied on the supposed anonymity afforded by the Internet to escape detection and
  15   liability. Only through the filing of this action has 3M been able to determine the identify of
  16   Defendants.
  17          19.     To further protect the public from Defendants’ fraud and pandemic
  18   profiteering, to prevent the proliferation of imitation and counterfeit PPE, and to forestall
  19   any further diminution to 3M’s reputation, fame, and goodwill, 3M brings this lawsuit
  20   against Defendants for counterfeiting, trademark infringement, false designation of origin,
  21   and trademark dilution, based on Defendant’s misuse of Plaintiff’s trademarks to market and
  22   sell counterfeit 3M products.
  23          20.     3M seeks preliminary and permanent injunctive relief. Any damages, costs, or
  24   fees recovered by 3M will be donated to charitable COVID-19 relief efforts.
  25                                            THE PARTIES
  26          21.     Plaintiff 3M Company is a Delaware corporation, with a principal place of
  27   business and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144. 3M
  28   is a diversified technology company with a global presence and is among the leading
                                                      6                 Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             6
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 7 of 80 Page ID #:821



   1   manufacturers of products for many of the markets it serves, including PPE such as 3M-
   2   branded N95 respirators.
   3          22.    On information and belief, Defendants Rage Beauty, Inc.; Bluetouch, Inc.; and
   4   Themis Consulting Group d/b/a Salon Backbar are all California corporations with the same
   5   business address at 8125 Remmet Avenue, Canoga Park, California 91304.
   6          23.    Defendants together have cooperated in purchasing the 3M-branded products
   7   at issue in this lawsuit and which have been offered through the eBay seller account under
   8   the eBay seller alias “paylessbeauty,” together, Defendants are responsible for procurement,
   9   sales, and collections in connection with that account.
  10                                    JURISDICTION & VENUE

  11          24.    This Court has original subject matter jurisdiction over the claims in this action
  12   pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-
  13   (b), 28 U.S.C. § 1331, and 28 U.S.C. §1121.
  14          25.    The claims for trademark infringement, counterfeiting, unfair competition,
  15   false designation of origin, and trademark dilution, asserted in Counts I – III, infra, arise
  16   under the Trademark Act of 1946 (as amended; the “Lanham Act”), namely, 15 U.S.C.
  17   §§ 1051 et seq. Accordingly, this Court has original and subject-matter jurisdiction over
  18   Counts I – III pursuant to 28 U.S.C. §§ 1331, 1338(a), and 15 U.S.C. § 1121(a).
  19          26.    The additional claims arise under California law, and are so related to the
  20   federal claims asserted in Counts I – III, infra, that they form part of the same case or
  21   controversy. Accordingly, this Court has supplemental jurisdiction over Counts IV – V
  22   pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).
  23          27.    Defendants seek to do business with residents in this District through the use
  24   of an interactive commercial website—namely, eBay—offering infringing 3M PPE.
  25   Defendants place no restriction on the marketing and sale of counterfeit 3M products to
  26   residents of California and this District. Through the eBay seller account “paylessbeauty,”
  27   Defendants have cooperated in the sale of products bearing infringing and counterfeit
  28   versions of 3M’s federally registered trademarks to residents of California and this District.
                                                      7                  Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                              7
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 8 of 80 Page ID #:822



   1          28.    Defendants have also incorporated in the State of California and have
   2   purposefully availed themselves of the privilege of transacting business within the State of
   3   California, including in this District, by operating a place of business in Canoga Park,
   4   California. Additionally, Defendants are subject to personal jurisdiction in California
   5   because they are located and incorporated in Calfornia, and their eBay listings show the
   6   items in question to be located in Los Angeles, California; consequently, Defendants are
   7   purposefully availing themselves of this forum to further their business. Further, 3M’s claims
   8   arise out of and relate to Defendants’ transaction of business and tortious acts committed
   9   within the State of California, including in this District. Based on the foregoing, this Court
  10   has jurisdiction over Defendants.
  11          29.    A substantial part of the events giving rise to the claims asserted, infra,
  12   occurred in this District. Accordingly, venue is proper in this district pursuant to 28 U.S.C.
  13   § 1391(b)(2). Additionally, Defendants are subject to personal jurisdiction in this District.
  14   Accordingly, venue is also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).
  15                                             FACTS
  16   I.     Plaintiff 3M
  17          30.    3M has grown from humble beginnings in 1902 as a small-scale mining
  18   venture in Northern Minnesota to what it is today, namely: an industry-leading provider of
  19   innovative products throughout the world. Today, 3M’s portfolio includes more than 60,000
  20   goods and services, ranging from household and school supplies, to industrial and
  21   manufacturing materials, to medical supplies and equipment.
  22          A.     The 3M Brand
  23          31.    3M offers its vast array of goods and services throughout the world under
  24   numerous brands, including, for example: ACE; POST-IT; SCOTCH; NEXCARE; and
  25   more. Notwithstanding the widespread goodwill and resounding commercial success
  26   enjoyed by these brands, 3M’s most famous and widely recognized brand is its eponymous
  27   “3M” brand.
  28
                                                      8                 Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             8
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 9 of 80 Page ID #:823



   1          32.    The 3M brand is associated with products and materials for a wide variety of
   2   medical devices, supplies, and PPE, including, for example: respirators; stethoscopes;
   3   medical tapes; surgical gowns, blankets, and tape; bandages and other wound-care products;
   4   and many more. As a result, 3M-branded products are highly visible throughout hospitals,
   5   nursing homes, and other care facilities where patients, care providers, and procurement
   6   officers value and rely upon the high quality and integrity associated with the 3M brand.
   7          B.     The Famous “3M” Marks
   8          33.    Over the past century, 3M has invested hundreds of millions of dollars in
   9   advertising and promoting its 3M-branded products to consumers throughout the world
  10   (including, without limitation, its 3M-branded N95 respirators) under the standard-character
  11   mark “3M” and the 3M logo shown below (together, the “3M Marks”):
  12
  13
  14          34.    For decades, products offered by 3M under the 3M Marks have enjoyed
  15   enormous commercial success (including, without limitation, 3M-branded N95 respirators),
  16   with billions of dollars in sales in 2020 alone.
  17          35.    Over the same period of time, products offered under the 3M Marks have
  18   regularly been the subject of widespread, unsolicited media coverage and critical acclaim.
  19          36.    Based on the foregoing, consumers associate the 3M Marks uniquely with 3M
  20   and recognize them as identifying 3M as the exclusive source of goods and services offered
  21   under the 3M Marks. Based on the foregoing, the 3M Marks have also become famous
  22   among consumers in California and throughout the United States.
  23          37.    To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M
  24   has obtained numerous federal trademark registrations, including, without limitation: (i) U.S.
  25   Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes
  26   9 and 10 for, inter alia, respirators (the “’329 Registration”); (ii) U.S. Trademark Reg. No.
  27   2,692,036, which covers the 3M logo for, inter alia, a “full line of surgical masks, face
  28   shields, and respiratory masks for medical purposes” (the “’036 Registration”); and (iii) U.S.
                                                          9             Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             9
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 10 of 80 Page ID #:824



   1   Trademark Reg. No. 2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and
   2   10 for, inter alia, respirators (the “’534 Registration”). True and correct print-outs of 3M
   3   Company’s registration certificates for the aforementioned marks are attached hereto as
   4   Exhibits 2, 3, and 4.
   5          38.     Each of the foregoing Registrations is valid, in effect, and registered on the
   6   Principal Trademark Register of the United States Patent & Trademark Office.
   7          39.     Each of the foregoing Registrations is “incontestable” within the meaning of
   8   15 U.S.C. § 1065. Accordingly, each Registration constitutes conclusive evidence of:
   9   (i) 3M’s ownership of the 3M Marks; (ii) the validity of the 3M Marks; (iii) the validity of
  10   the registration of the 3M Marks; and (iv) 3M’s exclusive right to use the 3M Marks
  11   throughout the United States for, inter alia, respirators.
  12          40.     Plaintiff’s famous 3M Marks do more than identify 3M as the exclusive source
  13   of goods and services offered thereunder. Indeed, the famous 3M Marks also signify to
  14   consumers that 3M-branded products offered under the 3M Marks are of the highest quality
  15   and adhere to the strictest quality-control standards. Now, more than ever, consumers rely
  16   on the famous 3M Marks’ ability to signify that products offered under the 3M Marks are of
  17   the same high quality that consumers have come to expect of the 3M brand over the past
  18   century.
  19          C.      3M’s Extensive Efforts to Assist with the Battle Against COVID-19
  20          41.     As detailed on 3M’s website, 3M is providing its 3M-branded N95 respirator
  21   products to healthcare workers, first responders, and the public to help combat the COVID-
  22   19 pandemic:
  23
  24
  25
  26
  27
  28
                                                       10              Case No. 2:20-cv-10536-JVS-JEM
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                          10
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 11 of 80 Page ID #:825



   1          42.    Authentic 3M-branded N95 respirators reduce exposure to airborne biological
   2   particles and liquid contamination when appropriately selected, fitted, and worn.
   3          43.    Based on the exponential increase in demand for 3M-branded N95 respirators,
   4   3M has invested in the necessary capital and resources to double its annual production of 1.1
   5   billion N95 respirators. At the same time, 3M has not increased its U.S. prices for disposable
   6   N95 respirators as a result of the pandemic. See id.
   7          44.    Unfortunately, Defendants and other opportunistic third parties have sought to
   8   exploit the increased demand for 3M-branded N95 respirators by selling counterfeit versions
   9   of 3M’s products, often at inflated prices compared to genuine 3M product.
  10          45.    3M is working diligently with law enforcement, retail partners, and others to
  11   combat unethical and unlawful business practices related to 3M-brand N95 respirators in
  12   order to protect the public and healthcare professionals from counterfeiting, misleading, and
  13   inferior products, to reduce time wasted by healthcare providers and procurement officers on
  14   scams, as well as to protect 3M’s goodwill, reputation, and carefully curated 3M brand.
  15          46.    As shown in the inset image, additional examples of 3M’s efforts to combat
  16   price-gouging, counterfeiting, and other unlawful conduct during COVID-19 include:
  17                 A.     3M posted on its website the U.S., per respirator, single case list price
  18                        for the most common models of its 3M-branded N95 respirators so that
  19                        consumers can readily identify inflated pricing (See Exhibit 1 and
  20                        https://www.3m.com/3M/en_US/worker-health-safety-
  21                        us/covid19/covid-fraud/);
  22
  23
  24
  25
  26
  27
  28
                                                     11                 Case No. 2:20-cv-10536-JVS-JEM
                                          FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                           11
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 12 of 80 Page ID #:826



   1              B.    3M created a form on its website as well as a telephone hotline that the
   2                    public can use to report suspected incidents of fraud, price-gouging and
   3                    counterfeiting (See Exhibit 5);
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14              C.    3M has created online resources to help the public spot incidents of
  15                    price-gouging, identify counterfeiting, and ensure products are from 3M
  16                    authorized distributors. See, e.g.,
  17                    https://www.3m.com/3M/en_US/company-us/coronavirus/:
  18
  19
  20
  21
  22
  23
  24              D.    The 3M website further allows the public to track 3M’s enforcement
  25                    activities against fraudulent activity in connection with 3M products,
  26                    such as N95 respirator products, during the COVID-19 pandemic. See
  27                    https://news.3m.com/English/3m-stories/3m-details/2020/3M-
  28
                                                  12               Case No. 2:20-cv-10536-JVS-JEM
                                       FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                      12
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 13 of 80 Page ID #:827



   1                        expands-actions-globally-to-fight-COVID-fraud-counterfeiting-price-
   2                        gouging/default.aspx:
   3
   4
   5
   6
   7
   8
   9
  10                 E.     To date, 3M has investigated more than 7,700 fraud reports globally,
  11                        filed over 20 lawsuits, and has been granted nine temporary restraining
  12                        orders and seven preliminary injunctions. Additionally, over 13,500
  13                        false or deceptive social media posts, over 11,500 fraudulent e-
  14                        commerce offerings, and at least 235 deceptive domain names have
  15                        been removed.      See https://www.3m.com/3M/en_US/worker-health-
  16                        safety-us/covid19/covid-fraud.
  17   II.    Defendant’s Unlawful Conduct
  18          47.     Despite 3M’s extensive measures to combat price-gouging and counterfeiting
  19   of its 3M-branded N95 respirators, illicit activities by bad actors continue.
  20          48.    Defendants’ actions are prime examples of this unlawful behavior, which is
  21   damaging the 3M brand and jeopardizing the public’s health and safety in a time of
  22   unprecedented crisis. Defendants’ conduct also undermines public trust in the 3M trademarks
  23   and 3M’s goodwill at a time when the consuming public in this District and throughout the
  24   country seeks reliable PPE to safeguard against transmission of the novel coronavirus.
  25          49.    Counterfeit sellers like Defendants employ strategies to avoid risks associated
  26   with being shut down through takedown requests to e-commerce websites, often acquiring
  27   multiple seller aliases for the purpose of offering counterfeit 3M products. These seller alias
  28
                                                      13                Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                           13
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 14 of 80 Page ID #:828



   1   registration strategies help to conceal their identities and further hamper efforts to detect the
   2   full scope of the often-shadowy counterfeiting operations underlying their conduct.
   3          50.    Recently, 3M learned of Defendants’ online sales of counterfeit 3M products.
   4   From 3M’s review of product listings associated with the “paylessbeauty” seller account,
   5   3M determined that the account contained offers for counterfeit goods bearing the 3M Marks.
   6   Representative samples of Defendants’ product offerings through the “paylessbeauty” seller
   7   account are attached as Exhibit 6.
   8          51.    Through an investigator, 3M also purchased from Defendants’ eBay account
   9   what Defendants represented were genuine 3M 1860 N95 respirators. See Exhibit 6 (product
  10   listings).
  11          52.    Defendants shipped the counterfeit 3M product from an address in Canoga
  12   Park, California. See Exhibit 7.
  13          53.    Upon receipt of the product, 3M confirmed that it was a counterfeit 3M
  14   product.
  15          54.    3M has also determined that Defendants’ eBay seller page contained listings
  16   depicting genuine 3M products at inflated prices; in other words, Defendants have been
  17   price-gouging consumers, intermingling genuine and counterfeit products at inflated prices
  18   that are more than six times more expensive than 3M’s published list prices for genuine 3M
  19   products.
  20          55.    An eBay product listing from the account associated with Defendants shows
  21   that Defendants sold at least 970 units of a 3M N95 1860-model respirator at a price of
  22   $158.99 for a carton of 20 respirators. See Exhibit 8. That price, without shipping, is
  23   equivalent to $7.95 per respirator, which is more than 6.25 times higher than 3M’s list price
  24   of    $1.27    for   the    same     model     of    respirator.   See    U.S.    List     Prices:
  25   https://multimedia.3m.com/mws/media/1862179O/get-the-facts-n95-respirator-pricing.pdf.
  26          56.    3M has not provided any authorization or license to Defendants to use the 3M
  27   Marks in connection with its advertisement, marketing, sale, distribution and/or shipment of
  28   3M products, much less counterfeit 3M products. Despite this, the eBay seller account
                                                       14                 Case No. 2:20-cv-10536-JVS-JEM
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             14
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 15 of 80 Page ID #:829



   1   operated by Defendants claimed to be an “Authorized US Seller” of 3M products on at least
   2   one of their eBay listings for 3M products, as shown here (emphasis added):
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12          57.      On information and belief, Defendants intentionally, knowingly and willfully
  13   have used the 3M Marks in connection with advertisement, marketing, sale, distribution
  14   and/or shipment of counterfeit 3M products into the United States and California by means
  15   of interactive Internet websites.
  16          58.      Defendants’ unauthorized use of the 3M Marks in connection with the
  17   advertising, distribution, offering for sale, and sale of counterfeit 3M products into the United
  18   States, including California, is likely to cause and has caused confusion, mistake, and
  19   deception by and among consumers and is irreparably harming both consumers and 3M.
  20   Among other things, Defendants’ unlawful conduct risks the health and safety of the public,
  21   impairs the supply chain supporting healthcare workers and others, and damages 3M’s brand
  22   and goodwill.
  23          59.      If Defendants’ unlawful conduct is not enjoined, there is a substantial risk that
  24   consumers will continue to purchase counterfeit 3M products from Defendants believing that
  25   they offer the same level of protection and quality provided by genuine 3M products, when
  26   in fact these counterfeit 3M products may be of lower quality and fail to adequately protect
  27   the health of the purchasing consumers.
  28
                                                       15                 Case No. 2:20-cv-10536-JVS-JEM
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             15
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 16 of 80 Page ID #:830



   1                                     CLAIMS FOR RELIEF
   2                                  FIRST CLAIM FOR RELIEF
   3                           (Trademark Infringement and Counterfeiting
   4                         Under the Lanham Act, 15 U.S.C. §§ 1114, 1117)
   5          60.    3M repeats and incorporates by reference the foregoing statements and
   6   allegations as though set forth fully herein.
   7          61.    Count I is a claim for federal counterfeiting and trademark infringement under
   8   15 U.S.C. §§ 1114, 1117.
   9          62.    3M is the exclusive owner of each of the federally registered 3M Marks.
  10          63.    3M has the exclusive right to use each of the 3M Marks in United States
  11   commerce for, inter alia, advertising, promoting, offering for sale, and selling Plaintiff’s
  12   3M-branded N95 respirators.
  13          64.    3M’s exclusive rights in and to each of the 3M Marks predate any rights that
  14   Defendants could establish in and to any mark that consists of “3M” in whole and/or in part.
  15          65.    Each of the 3M Marks are inherently distinctive.
  16          66.    Each of the 3M Marks identifies 3M as the exclusive source of products offered
  17   under the 3M Marks (including, without limitation, 3M-branded N95 respirators) and,
  18   therefore, the 3M Marks have acquired distinctiveness.
  19          67.    Defendants have used the 3M Marks in commerce to advertise, promote, offer
  20   for sale, and sell and distribute counterfeit 3M-branded respirators, including through the use
  21   of interactive websites facilitating such conduct.
  22          68.    Defendants’ use of the 3M Marks in commerce on, for, and/or in connection
  23   with the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein,
  24   is causing, and is likely to continue to cause, consumer confusion, mistake, and/or deception
  25   about whether any or all of Defendants are 3M, and/or whether any or all of Defendants are
  26   licensees, authorized distributors, and/or affiliates of 3M and/or products that 3M offers
  27   under its 3M Marks, including, without limitation, 3M-branded N95 respirators.
  28          69.    Defendants’ use of the 3M Marks in commerce on, for, and/or in connection
                                                       16                Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                            16
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 17 of 80 Page ID #:831



   1   with the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein,
   2   is causing, and is likely to continue cause, consumer confusion, mistake, and/or deception
   3   about whether Defendants’ products are affiliated, connected, and/or associated with 3M
   4   and/or products that 3M offers under its 3M Marks, including, without limitation, 3M-
   5   branded N95 respirators.
   6          70.    Defendants’ use of the 3M Marks in commerce on, for, and/or in connection
   7   with the advertising, promotion, offering for sale, and/or sale of products, as alleged, herein
   8   is causing, and is likely to continue to cause, consumer confusion, mistake, and/or deception
   9   about whether Defendants and/or Defendants’ products originate with, and/or are sponsored
  10   or approved by, and/or are offered under a license from, 3M.
  11          71.    3M has not consented to the use of its famous 3M Marks by Defendants.
  12          72.    Defendants reproduce, counterfeit, copy, and/or colorably imitate the
  13   registered 3M Marks and apply such reproductions, counterfeits, copies and/or colorable
  14   imitations of the 3M Marks to labels, signs, prints, packages, wrappers, receptacles and/or
  15   advertisements in connection with the sale, offering for sale, distribution, or advertising of
  16   goods or services, which conduct is likely to cause confusion, or to cause mistake, or to
  17   deceive consumers.
  18          73.    Based on 3M’s longstanding and continuous use of its 3M Marks in United
  19   States commerce, as well as the federal registration of the 3M Marks, Defendants had actual
  20   and constructive knowledge of 3M’s superior rights in and to the 3M Marks when
  21   Defendants began using the 3M Marks as part their bad-faith scheme to confuse and deceive
  22   consumers, as alleged, herein.
  23          74.    Upon information and belief, Defendants adopted and used the 3M Marks in
  24   furtherance of Defendants’ willful, deliberate, and bad-faith scheme of trading upon the
  25   extensive consumer goodwill, reputation, fame, and commercial success of products that 3M
  26   offers under its 3M Marks, including, without limitation, 3M-brand N95 respirators.
  27          75.    Upon information and belief, Defendants have made—and if not enjoined from
  28   doing so, will continue to make—substantial profits and gain from their unauthorized use of
                                                      17                 Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                            17
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 18 of 80 Page ID #:832



   1   the 3M Marks, to which Defendants are not entitled at law or in equity.
   2          76.    Defendants’ acts and conduct complained of herein constitute actionable
   3   infringement in violation of 15 U.S.C. § 1114.
   4          77.    3M has suffered, and will continue to suffer, irreparable harm from
   5   Defendants’ acts and conduct complained of herein, unless restrained by law. The damage
   6   suffered by 3M is exacerbated by the fact that Defendants are advertising and offering for
   7   sale counterfeit 3M-branded N95 respirators during a global pandemic when 3M’s products
   8   are necessary and relied upon to protect public health. Such conduct invites public criticism
   9   of 3M and the manner in which 3M’s N95 respirators are being distributed and sold during
  10   the COVID-19 pandemic, and is likely to cause confusion about 3M’s role in the marketplace
  11   for respirators that are essential to safeguarding public health. Whereas 3M’s corporate
  12   values and brand image center around the application of science to improve lives,
  13   Defendants’ conduct imminently and irreparably harms 3M’s brand and puts the public’s
  14   health and safety at risk.
  15          78.    3M has no adequate remedy at law.
  16                                SECOND CLAIM FOR RELIEF
  17            (Unfair Competition, False Designation of Origin - 15 U.S.C. § 1125(a))
  18          79.    3M repeats and incorporates by reference the foregoing statements and
  19   allegations as though set forth fully herein.
  20          80.    Count II is a claim for federal unfair competition, false endorsement, false
  21   association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).
  22          81.    Defendants’ acts and conduct complained of herein constitute unfair
  23   competition, false endorsement, false association, and/or false designation of origin in
  24   violation of 15 U.S.C. § 1125(a)(1)(A).
  25          82.    Defendants’ use of Plaintiff’s famous 3M Marks to advertise, market, offer for
  26   sale, and/or sell purported 3M-branded N95 respirators to consumers, in general, and during
  27   a global pandemic such as COVID-19, specifically, also constitutes unfair competition in
  28   violation of 15 U.S.C. § 1125(a)(1)(A).
                                                       18              Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                          18
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 19 of 80 Page ID #:833



   1          83.    By using the 3M Marks in connection with the sale of counterfeit products,
   2   Defendants create a false designation of origin and a misleading representation of fact as to
   3   the origin and sponsorship of the counterfeit products. Defendants’ conduct constitutes
   4   willful false designation of origin and misrepresentation of fact as to the origin and/or
   5   sponsorship of the counterfeit products to the general public under 15 U.S.C. §§ 1114, 1125.
   6          84.    3M has suffered, and will continue to suffer, irreparable harm from
   7   Defendants’ acts and conduct complained of herein, unless restrained by law. 3M has no
   8   adequate remedy at law.
   9                                 THIRD CLAIM FOR RELIEF
  10           (Trademark Dilution Under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c))
  11                                   (Dilution of the Famous 3M Marks)
  12          85.    3M repeats and incorporates by reference the foregoing statements and
  13   allegations as though set forth fully herein.
  14          86.    Count III is a claim for federal trademark dilution under 15 U.S.C. § 1125(c).
  15          87.    The 3M Marks are famous and have been famous at all times relevant to this
  16   action. The 3M Marks were famous before and at the time Defendants began using the 3M
  17   Marks in commerce on, for, and/or in connection with the advertising, promotion, offering
  18   for sale, and/or sale of products (including, without limitation, 3M-branded N95 respirators).
  19          88.    Defendants’ use of Plaintiff’s famous 3M Marks in commerce on, for, and/or
  20   in connection with the advertising, promotion, offering for sale, and/or sale of products
  21   (including, without limitation, 3M-branded N95 respirators) is likely to dilute the distinctive
  22   quality of the famous 3M Marks, such that the famous 3M Marks’ established selling power
  23   and value will be whittled away.
  24          89.    Defendants’ use of the famous 3M Marks in commerce on, for, and/or in
  25   connection with the advertising, promotion, offering for sale, and/or sale of counterfeit
  26   products (including, without limitation, 3M-branded N95 respirators) in general, and during
  27   a global pandemic such as COVID-19, specifically is likely to dilute and tarnish the
  28   reputation of the famous 3M Marks, such that the famous 3M Marks’ established ability to
                                                       19               Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                           19
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 20 of 80 Page ID #:834



   1   indicate the superior quality of products offered under such Marks (including, without
   2   limitation, 3M-branded N95 respirators), will be impaired.
   3          90.    Defendants’ misconduct threatens to harm the reputation of the 3M Marks,
   4   constituting dilution by tarnishment of the famous 3M Marks.
   5          91.    Defendants’ acts and conduct complained of herein constitute trademark
   6   dilution in violation of 15 U.S.C. § 1125(c).
   7          92.    3M has no adequate remedy at law.
   8                                FOURTH CLAIM FOR RELIEF
   9    (Price-Gouging and False Advertising in Violation of California Unfair Competition Law
  10                         – Business & Professions Code, § 17200 et seq.)
  11          93.    3M repeats and incorporates by reference the foregoing statements and
  12   allegations as though set forth fully herein.
  13          94.    Count IV is a claim for price-gouging and false advertising, which is an
  14   unlawful business practice and act of unfair competition in violation of California Business
  15   & Professions Code § 17200 et seq.
  16          95.    On March 4, 2020, California Governor Gavin Newsom declared a state of
  17   emergency to exist in California in response to COVID-19.
  18          96.    That same day, California Attorney General Xavier Becerra issued a price-
  19   gouging alert reminding all Californians that, under Penal Code § 396, price-gouging is
  20   illegal in all California communities during the declared state of emergency.
  21          97.    On March 12, 2020, Governor Newsom issued an executive order further
  22   enhancing the ability of the California state and local governments to respond to COVID-
  23   19.
  24          98.    Defendants have cooperated and conspired to sell genuine and counterfeit 3M-
  25   branded N95 respirators for a price more than six times greater than the price charged by
  26   3M, in violation of Penal Code § 396.
  27
  28
                                                       20              Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                          20
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 21 of 80 Page ID #:835



   1             99.    Defendants’ violation of Penal Code § 396 constitutes an unlawful business
   2   practice and an act of unfair competition within the meaning of California Business &
   3   Professions Code § 17200, et seq. It is also a crime under California law.
   4             100.   In addition, the eBay seller page through which Defendants have offered the
   5   products in question depicts listings of both apparently genuine 3M products along with
   6   counterfeit 3M products, together with a statement that eh seller page is an “authorized US
   7   Seller” of 3M products. This conduct is designed to confuse consumers into believing that
   8   Defendants’ products and/or services are sponsored by, endorsed by, or originate from 3M
   9   or are otherwise connected or affiliated with or approved by 3M.
  10             101.   Defendants’ unauthorized use in commerce of the 3M Marks is also likely to
  11   cause consumer confusion or mistake or to deceive consumers into believing that
  12   Defendants’ products and/or services are sponsored by, endorsed by, or originate from 3M
  13   or are otherwise connected or affiliated with or approved by 3M, thereby causing loss,
  14   damage, and injury to 3M and to the purchasing public, constituting unlawful, unfair, and
  15   fraudulent business practices in violation of California Business & Professions Code 17200,
  16   et seq.
  17             102.   Defendants’ marketing and advertisement of products with the 3M Marks, as
  18   alleged herein, was intended to and did mislead 3M’s customers and consumers to believe
  19   that such products were manufactured or distributed by, or authorized for manufacture or
  20   distribution by, 3M, in violation of California Business & Professions Code § 17200, et seq.
  21             103.   This conduct, together with Defendants’ other acts alleged herein constitute
  22   unfair, unlawful, and fraudulent business acts and practices under California Business &
  23   Professions Code § 17200, et seq., because such acts are forbidden by various state and
  24   federal laws and are unscrupulous, unfair, and injurious to 3M. Defendants’ acts have
  25   irreparably damaged 3M and the consuming public and will continue to do so unless
  26   restrained by this Court, and 3M is without an adequate remedy at law.
  27
  28
                                                      21                Case No. 2:20-cv-10536-JVS-JEM
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                           21
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 22 of 80 Page ID #:836



   1                                  FIFTH CLAIM FOR RELIEF

   2                                (Common Law Unfair Competition)

   3          104.    3M repeats and incorporates by reference the statements and allegations in
   4   the preceding paragraphs of the Complaint as though set forth fully herein.
   5          105.   Count V is a claim for unfair competition in violation of California common
   6   law.
   7          106.    Defendants’ acts and conduct complained of herein constitute unfair
   8   competition in violation of California common law.
   9          107.   3M has suffered, and will continue to suffer, irreparable harm from
  10   Defendants’ acts and conduct complained of herein, unless restrained by law.
  11          108.   3M has been damaged by the acts of Defendants in an amount, currently
  12   unknown, to be proved at trial and donated to charitable COVID-19 relief efforts, and 3M
  13   requests the relief set forth in the Prayer below.
  14                                    PRAYER FOR RELIEF
  15   WHEREFORE, based on Defendants’ conduct complained of herein, 3M asks this Court:
  16          A.     To enter an Order, finding in Plaintiff’s favor on each Claim for Relief
  17   asserted herein;
  18          B.     Pursuant to 15 U.S.C. § 1116:
  19                 1.     To preliminarily and permanently enjoin Defendants, their agents,
  20   servants, employees, officers and all persons and entities in active concert and participation
  21   with them from using the 3M Marks—or any reproductions, counterfeit copies or colorable
  22   imitations thereof in any manner, as well as any other mark(s) confusingly similar thereto—
  23   for, on, and/or in connection with the manufacture, distribution, advertising, promoting,
  24   offering for sale, and/or sale of any goods that do not constitute genuine 3M product, or is
  25   not authorized by 3M to be sold in connection with the 3M Marks, including, without
  26   limitation, 3M-branded N95 respirators;
  27                 2.     To preliminarily and permanently enjoin Defendants, their agents,
  28   servants, employees, officers and all persons and entities in active concert and participation
                                                      22                 Case No. 2:20-cv-10536-JVS-JEM
                                           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                            22
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 23 of 80 Page ID #:837



   1   with them from (i) passing off, inducing, or enabling others to sell or pass off any product
   2   as a genuine 3M product that is not produced under the authorization, control, or
   3   supervision of 3M and approved by 3M for sale under the 3M Marks; (ii) committing any
   4   acts calculated to cause consumers to believe that Defendants’ counterfeit 3M products are
   5   sold under the authorization, control or supervision of 3M, or are sponsored by, approved
   6   by, or otherwise connected with 3M; (iii) further infringing the 3M Marks or otherwise
   7   damaging 3M’s goodwill; (iv) shipping, distributing, warehousing, or otherwise
   8   participating in the storage, distribution, or disposal of counterfeit 3M products.
   9                 3.       To order that, upon 3M’s request, online marketplace platforms
  10   hosting Defendants’ seller account (e.g., eBay) shall provide identifying information for
  11   the seller account “paylessbeauty,” and shall cooperate to disable and cease displaying any
  12   advertisements used by or associated with Defendants in connection with the sale of
  13   counterfeit and infringing goods using the 3M Marks;
  14                 4.       To order Defendants to file with the Court and serve upon Plaintiff’s
  15   counsel within 30 days after service of the order of injunction, a report in writing under
  16   oath setting forth in detail the manner and form in which Defendants have complied with
  17   the injunction;
  18          C.     Pursuant to 15 U.S.C. § 1117:
  19                     1.   To order Defendants to provide 3M with a full accounting of all
  20   distribution and sale of products under the 3M Marks (including, without limitation, 3M-
  21   branded N95 respirators), as well as all profits derived therefrom;
  22                     2.   To order Defendants to disgorge and pay to 3M—for donation to
  23   charitable COVID-19 relief efforts—all of Defendants’ profits derived from the sale of
  24   infringing and counterfeit goods offered under the 3M Marks (including, without limitation,
  25   3M-branded N95 respirators);
  26                     3.   To award 3M—for donation to charitable COVID-19 relief efforts—
  27   treble damages in connection with Defendants’ infringement of the 3M Marks;
  28
                                                      23                 Case No. 2:20-cv-10536-JVS-JEM
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             23
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 24 of 80 Page ID #:838



   1                  4.     To find that Defendants’ acts and conduct complained of herein render
   2   this case “exceptional”; and
   3                  5.     To award 3M—for donation to charitable COVID-19 relief efforts—its
   4   costs and reasonable attorney’s fees incurred in this matter; or
   5                  6.     In the alternative, to award 3M—for donation to charitable COVID-19
   6   relief efforts—statutory damages pursuant to 15 U.S.C. § 1117(c) of not more than
   7   $2,000,000 for each counterfeit mark used by Defendants for each type of goods sold, offered
   8   for sale, or distributed, as the Court considers just.
   9          D.     Pursuant to 15 U.S.C. § 1118, to order the destruction of all unauthorized
  10   goods and materials within the possession, custody, and control of Defendants that bear,
  11   feature, and/or contain any copy or colorable imitation of 3M’s Marks.
  12          E.     For Claims Four and Five, to issue an order permanently enjoining Defendants,
  13   their officers, agents, representatives, servants, employees, successors and assigns, and all
  14   others in active participation with them from engaging in conduct involving the
  15   advertisement or sale of 3M-branded products as described above, to award 3M restitution
  16   in the form of disgorgement of profits earned by Defendants in unlawfully selling counterfeit
  17   3M products, and to award 3M its attorneys’ fees, costs, and expenses pursuant to Cal. C.C.P.
  18   § 1021.5, with all such monetary relief to be donated to charitable COVID-19 relief efforts.
  19          F.     To award such further restitution as authorized by law, which 3M will donate
  20   to charitable COVID-19 relief efforts;
  21          G.     To award Plaintiff pre-judgment and post-judgment interest against
  22   Defendants, which 3M will donate to charitable COVID-19 relief efforts;
  23          H.     To award 3M such other relief that the Court deems just and equitable.
  24
  25                                   DEMAND FOR JURY TRIAL
  26          3M hereby requests a trial by jury for all issues so triable, pursuant to Fed. R. Civ. P.
  27   38(b) and 38(c).
  28
                                                       24                 Case No. 2:20-cv-10536-JVS-JEM
                                            FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                             24
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 25 of 80 Page ID #:839



   1   Dated: January 25, 2021            PIRKEY BARBER PLLC

   2
   3                                      By: /s/ Christopher Weimer
                                              Christopher Weimer (Admitted Pro Hac Vice)
   4                                          1801 East 6th Street, Suite 300
                                              Austin, Texas 78702
   5                                          Telephone: (512) 322-5200
                                              Facsimile: (512) 322-5201
   6                                          cweimer@pirkeybarber.com
   7                                          and
   8                                          Jayme C. Long (Bar No. 202867)
                                              Stephanie Peatman (Bar N. 299577)
   9                                          DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
  10                                          Los Angeles, CA 90017-5704
                                              Telephone: (213) 623-9300
  11                                          Facsimile: (213) 623-9924
                                              jayme.long@dentons.com
  12                                          stephanie.peatman@dentons.com
  13                                          Attorneys for Plaintiff 3M Company
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             25                Case No. 2:20-cv-10536-JVS-JEM
                                    FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                                                                  25
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 26 of 80 Page ID #:840




                             EXHIBIT 1




                                                                           26
             Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 27 of 80 Page ID #:841




Get
the
Facts. N95 Respirator Pricing
To help customers identify and avoid inflated prices, 3M has published its current single-case list prices for
many of the most common 3M N95 respirator models sold in the U.S.

3M has not changed the prices we charge for 3M respirators as a result of the COVID-19 outbreak.



   U.S. List Prices for Common N95                                                                                  Model       Type                      List Price (USD)

   Respirator Models                                                                                                1804       Surgical                                   $0.68
                                                                                                                    1804S      Surgical                                   $0.68
   These list prices are per respirator.                                                                            1860       Surgical                                   $1.27
                                                                                                                    1860S      Surgical                                   $1.27
   These list prices represent suggested prices to end
   customers. 3M’s prices to its authorized distributors are                                                        1870+      Surgical                                   $1.78
   lower than these list prices.                                                                                    8210       Standard                       $1.02 - $1.31
                                                                                                                    8210Plus   Standard                       $1.18 - $1.50
   An end customer’s actual prices may be lower than                                                                8210V      Standard                       $1.48 - $1.88
   these list prices, as negotiated between the end
   customer and its chosen distributor.                                                                             8110S      Standard                       $1.08 - $1.37
                                                                                                                    8200       Standard                       $0.63 - $0.80
   List prices for these models sold in Canada are similar                                                          8511       Standard                       $2.45 - $3.11
   on a currency-adjusted basis.                                                                                    9105       Standard                       $0.64 - $0.81
                                                                                                                    9105S      Standard                       $0.64 - $0.81
                                                                                                                    9210+      Standard                       $1.40 - $1.78
                                                                                                                    9211+      Standard                       $2.68 - $3.40




                                                                      Additional Links
                                                       3M Disposable Respirators | Quick Reference Guide

              If you suspect fraud or price gouging contact 3M immediately.
  Contact the 3M Fraud Hotline at 1 (800) 426-8688 or on the web at go.3M.com/covidfraud.
3M Company | 3M Center | St. Paul, MN 55144-1000 | This document is applicable to U.S and Canada supply of N95 respirators                                     27
                                                                                                                                          © 3M 2020. All Rights Reserved. Rev B-7/8/2020
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 28 of 80 Page ID #:842




                             EXHIBIT 2




                                                                           28
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 29 of 80 Page ID #:843




       Int. Cls.: 9 and 10
       Prior U.S. Cls.: 21, 23, 26, 36, 38, 39 and 44
                                                                            Reg. No. 3,398,329
       United States Patent and Trademark Office                             Registered Mar. 18, 2008


                                         TRADEMARK
                                     PRINCIPAL REGISTER




                                             3M
       3M COMPANY (DELAWARE CORPORATION)            ANTIBIOTICS, AND OTHER ORGANISMS AND
       3M CENTER, 220-9E-01                         SUBSTANCES; DIAGNOSTIC APPARATUS FOR
       2501 HUDSON ROAD                             TESTING FOOD; LABORATORY EQUIPMENT
                                                    AND SUPPLIES, NAMELY, TEST TUBES, TEST
       ST. PAUL, MN 55144                           TUBE CAPS, DIP STICKS, RACKS, MICROTITRE
                                                    PLATES AND TRAYS; SECURITY SCANNERS AND
         FOR: FULL LINE OF PARTICULATE, OZONE,      READERS FOR USE IN READING PASSPORTS
       GAS, VAPOR, CHEMICAL, BIOHAZARD AND          AND OTHER FORMS OF IDENTIFICATION;
       OTHER RESPIRATORS, INCLUDING FILTERING       ANTI-THEFT AND LIBRARY MATERIAL CHECK­
       FACE-PIECE RESPIRATORS AND ELASTOMERIC       OUT SECURITY SYSTEMS; RADIO FREQUENCY
       FACE-PIECE RESPIRATORS, OTHER THAN FOR       IDENTIFICATION (RFID) TAGS AND READERS;
       ARTIFICIAL RESPIRATION; FULL LINE OF SELF­   COMPUTER SOFTWARE FOR SUPPLY CHAIN
       RESCUE AND PROTECTION APPARATUS, NAME­       MANAGEMENT FROM SOURCE TO CONSUMP­
       LY, OXYGEN BREATHING UNITS, SUPPLIED-AIR     TION, NAMELY, FOR COLLECTING, STORING
       RESPIRATORS, AND POWERED AIR-PURIFYING       AND MANAGING DATA, AND REPORTING, EX­
       SYSTEMS (PAPRS) RESPIRATORS; CARTRIDGES,     ECUTING AND TRACKING, IN CONNECTION
       FILTERS, AIR TANKS AND OTHER COMPONENT       WITH ENTERPRISE RESOURCE PLANNING, SUP­
       PARTS FOR RESPIRATORS AND BREATHING          PLIER ENABLEMENT, MANUFACTURING, IN­
       UNITS; DUST MASKS; FULL LINE OF PROTEC­      VENTORY CONTROL AND WAREHOUSING,
       TIVE EYEWEAR, NAMELY, SAFETY GOGGLES,        ORDER FULFILLMENT, SHIPPING, TRANSPOR­
       EYEGLASSES AND EYE SHIELDS; FACE-PROTEC­     TATION AND DELIVERY; COMPUTER SOFT­
       TION SHIELDS; EAR PLUGS AND EAR MUFFS TO     WARE FOR USE IN THE MEDICAL AND HEALTH
       ATTENUATE SOUND AND PROTECT HEARING;         CARE FIELDS FOR PROCESSING CLAIMS FOR
       HARD HATS AND OTHER PROTECTIVE HEL­          REIMBURSEMENT, MAINTAINING PATIENT
       METS; WELDING HELMETS; AIR MONITORING        AND MEDICAL RECORDS, CODING AND GROUP­
       DEVICES AND SENSORS FOR MEASURING GASES      ING DATA USED FOR MEDICAL AND HEALTH
       AND VAPOR CONCENTRATION LEVELS; GAS          CARE RESEARCH, AND FOR REPORTING
       DETECTORS FOR DETECTING THE PRESENCE         HEALTH TRENDS AND OTHER MEDICAL DATA;
       OF CARBON MONOXIDE AND OTHER GASES;          AND MEDICAL IMAGING SCANNERS AND RE­
       THERMAL-IMAGING CAMERAS FOR USE BY           LATED SOFTWARE FOR CAPTURING IMAGES OF
       FIREFIGHTERS AND FOR SEARCH AND RESCUE;      THE MOUTH AND TEETH FOR USE IN DENTIS­
       ENVIRONMENTAL SAMPLING AND TESTING IN­       TRY, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36 AND 38).
       STRUMENTS AND EQUIPMENT, NAMELY, ELEC­
       TRONIC LUMINOMETERS, AND RELATED
       SOFTWARE, DOCKING STATIONS AND BATTER­         FIRST USE 0-0-1960; IN COMMERCE 0-0-1960.
       IES, FOR DETECTING, MEASURING AND ANA-
       LY ZING CHEMICALS, BIOLOGICAL                  FOR: FULL LINE OF SURGICAL AND MEDICAL
       SUBSTANCES, FOOD RESIDUES AND MICROBES;      MASKS, RESPIRATORS AND FACE AND EYE
       MICROBIOLOGICAL AND CONTAMINANT-TEST­        SHIELDS FOR MEDICAL AND HEALTH-CARE
       ING INSTRUMENTS AND EQUIPMENT, AND           RELATED PERSONNEL; FULL LINE OF ORTHO­
       SOFTWARE RELATED THERETO, FOR DETECT­        PEDIC CASTINGS TAPES, SPLINTS, REINFORCING
       ING, MEASURING AND ANALYZING BACTERIA,       STRIPS, ELASTIC BANDAGES, AND SUPPORT
       INCLUDING PATHOGENS SUCH SALMONELLA          BANDAGES AND COMPRESSION WRAPS; COM­
       AND LISTERIA, ALLERGENS, TOXINS, VITAMINS,   POSITE FABRICS CONTAINING FIBERGLASS




                                                                                                         29
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 30 of 80 Page ID #:844




       AND RESINS FOR USE IN MAKING CASTS; PAD­    ORTHODONTIC APPLIANCES; DENTAL APPARA­
       DING FOR ORTHOPEDIC CASTS; ORTHOPEDIC       TUS, NAMELY, INTRA-ORAL LIGHT SYSTEMS
       CASTING TOOLS; FULL LINE OF STETHOSCOPES;   FOR CURING DENTAL MATERIALS, CERAMIC
       FULL LINE OF SURGICAL MASKS, FACE           USED IN MAKING DENTAL CROWNS, BRIDGES
       SHIELDS, AND RESPIRATORY MASKS FOR MED­     AND OTHER RESTORATIVES; DENTAL INSTRU­
       ICAL PURPOSES; FULL LINE OF SURGICAL AND    MENTS AND KITS COMPRISED OF SUCH INSTRU­
       MEDICAL PROCEDURE DRAPES AND SHEETS;        MENTS, NAMELY, MANDRELS, BURS, DISCS,
       PATIENT ISOLATION DRAPES; MEDICAL-EQUIP­    CUPS, WHEELS, POINTS, BRUSHES AND ABRA­
       MENT ISOLATION DRAPES; NON-ADHERENT         SIVE STRIPS USED TO GRIND, POLISH OR FINISH
       SHEETING FOR BEDS, STRETCHERS AND EXAM      DENTAL RESTORATIVES; DENTAL INSTRU­
       TABLES; SURGICAL GOWNS; COMPRESSION         MENTS, NAMELY, SCISSORS, CRIMPING PLIERS,
       BANDAGES; SURGICAL COMPRESSES; MEDICAL      CONTOURING PLIERS AND IMPRESSION TRAYS;
       THERMOMETERS; FULL LINE OF MEDICAL          ELECTRONIC MIXERS FOR DENTAL COM­
       ELECTRODES WITH OR WITHOUT CHEMICAL         POUNDS; APPLICATORS AND DISPENSERS FOR
       CONDUCTORS AND WET GELS FOR USE IN          DENTAL PRIMERS, CEMENTS, ADHESIVES, IM­
       CARDIAC, ELECTROCARDIOGRAPH, ELECTRO­       PRESSION MATERIALS AND RESTORATIVE MA­
       ENCEPHALOGRAPH AND OTHER TYPES OF PA­       TERIALS; GLASS-FIBER POSTS USED IN DENTAL
       TIENT MONITORING; LEADS AND CONNECTORS      RESTORATIVE PROCEDURES; AND DENTAL
       FOR USE WITH MEDICAL ELECTRODES; DEFI­      PROPHYLAXIS ANGLES AND DENTAL PROPHY­
       BRILLATION PADS; ELECTROSURGICAL PADS,      LAXIS CUPS FOR USE IN CLEANING TEETH AND
       PLATES AND ADAPTERS TO REMOVE RF CUR­       DENTAL HYGIENE PROCEDURES, IN CLASS 10
       RENT FROM A PATIENT’S BODY DURING ELEC­     (U.S. CLS. 26, 39 AND 44).
       TROSURGERY; THERMAL COLD AND HOT
       PACKS FOR FIRST AID AND THERAPEUTIC PUR­      FIRST USE 0-0-1960; IN COMMERCE 0-0-1960.
       POSES; EYE PATCHES FOR MEDICAL USE; PAD­
       DING FOR USE BETWEEN MEDICAL EQUIPMENT        THE MARK CONSISTS OF STANDARD CHAR­
       AND PATIENTS OR FOR ELEVATING OR POSI­      ACTERS WITHOUT CLAIM TO ANY PARTICULAR
       TIONING LIMBS; POUCHES FOR HOLDING SUR-     FONT, STYLE, SIZE, OR COLOR.
       GICAL AND MEDICAL INSTRUMENTS;
       ISOLATION POUCHES AND BAGS FOR STORING       OWNER OF U.S. REG. NOS. 1,237,168, 2,793,534
       ORGANS, TISSUE AND OTHER BODY PARTS FOR     AND OTHERS.
       TRANSPLANTS AND LABORATORY TESTING;
       FULL LINE OF STERILIZED AND NON-STERI-        SER. NO. 77-257,496, FILED 8-16-2007.
       LIZED FASTENING AND COMPRESSION SURGI­
       CAL WRAPS; AUTOCLAVES FOR MEDICAL USE;      TARAH HARDY, EXAMINING ATTORNEY




                                                                                                   30
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 31 of 80 Page ID #:845




                             EXHIBIT 3




                                                                           31
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 32 of 80 Page ID #:846




     Int. Cls.: 1, 3, 5, 9,10 and 28
     Prior U.S. Cls.: 1,4,5,6,10,18, 21, 22,23, 26,36,38,
     39, 44, 46, 50, 51 and 52
                                                                           Reg. No. 2,692,036
     United States Patent and Trademark Office                               Registered Mar, 4, 2003


                                       TRADEMARK
                                   PRINCIPAL REGISTER



                                          ww

     3M COMPANY (DELAWARE CORPORATION)           SUPPLIES , IN CLASS 1 (U.S. CLS. 1, 5, 6, 10, 26
                                                 AND 46).
     2501 HUDSON ROAD
     3M CENTER                                     FIRST USE 11-0-1990; IN COMMERCE 11-0-1990.
     ST. PAUL, MN 55144 , BY MERGER, BY CHANGE
        OF NAME MINNESOTA MINING AND MANU­         FOR: NON-MEDICATED SKIN CARE PRO­
        FACTURING COMPANY (DELAWARE COR­         DUCTS, NAMELY, CLEANSERS, CREAMS, LO­
        PORATION) ST. PAUL, MN 55144             TIONS, MOISTURIZERS, BARRIER CREAMS AND
                                                 EMOLLIENTS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51
       FOR: ETHYLENE OXIDE FOR USE IN THE        AND 52).
     STERILIZATION OF MEDICAL, LABORATORY
     AND FOOD HANDLING INSTRUMENTS AND             FIRST USE 1-0-1996; IN COMMERCE I-0-I996.
     EQUIPMENT; CHEMICAL AND STEAM INDICA­
     TOR STRIPS AND TAPE FOR USE WITH AUTO­        FOR: FULL LINE OF BANDAGES, DRESSINGS
     CLAVES AND FOR TESTING THE STERILITY OF     AND MEDICAL TAPES, NAMELY, ADHESIVE
     MEDICAL INSTRUMENTS AND EQUIPMENT; IN­      BANDAGES, BANDAGES FOR SKIN WOUNDS,
     DICATOR STRIPS FOR TESTING GLUTARALDE-      SURGICAL BANDAGES, WOUND DRESSINGS,
     HYDE, ETHYLENE OXIDE AND OTHER              NON-STICK PADS FOR USE AS MEDICAL DRES­
     CHEMICAL SOLUTIONS AND GASES; INDICATOR     SINGS, MEDICATED COMPRESSES, TRANSPAR­
     STRIPS FOR TESTING FOR BIOLOGICAL CONDI­    ENT MEDICAL DRESSINGS, HYDROCOLLOID
     TIONS FOR USE IN SAFETY-MONITORING; INDI-   DRESSINGS, COLOSTOMY DRESSINGS, ULCER
     CATOR STRIPS FOR INDICATING                 DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI­
     TEMPERATURES FOR USE IN THE STERILIZA­      CAL TAPES, AND WOUND AND SKIN CLOSURE
     TION AND SAFETY-MONITORING; ASSAY AND       ADHESIVE STRIPS WITH OR WITHOUT ANTIMI­
     REAGENT TEST KITS AND COUNT PLATES FOR      CROBIAL SOLUTIONS; GAUZE; WOUND HEAL­
     FIELD AND LABORATORY TESTING FOR E COLI,    ING FILLERS WITH OR WITHOUT GAUZE;
     COLIFORM, AND OTHER BACTERIA OR CON­        MEDICATED SKIN CARE PREPARATIONS; SUR­
     TAMINANTS IN MEAT, DAIRY PRODUCTS AND       GICAL DISINFECTANTS AND PREPPING SOLU­
     OTHER TYPES OF FOOD, AND FOR TESTING TO     TIONS; MEDICATED ANTISEPTIC HAND WASHES;
     DETECT YEAST AND MOLD; AND STERILIZA­       AND CULTURE MEDIA, BACTERIOLOGICAL
     TION MONITOR TESTING KITS CONTAINING        MEDIA AND DIAGNOSTIC PREPARATIONS FOR
     INDICATOR STRIPS OR TAPE, REAGENTS AND      CLINICAL OR MEDICAL LABORATORY USE, IN
     RECORD KEEPING CARDS OR BINDERS FOR         CLASS 5 (U.S. CLS. 6, 18, 44,46, 51 AND 52).
     TESTING THE STERILITY OF SURGICAL AND
     MEDICAL INSTRUMENTS, EQUIPMENT, AND           FIRST USE 2-0-1991; IN COMMERCE 2-0-1991.




                                                                                                       32
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 33 of 80 Page ID #:847




       FOR: COMPUTER SOFTWARE FOR USE IN THE              TIENT MONITORING; LEADS AND CONNECTORS
     MEDICAL AND HEALTH CARE FIELDS FOR PRO­              FOR USE WITH MEDICAL ELECTRODES; DEFI­
     CESSING CLAIMS FOR REIMBURSEMENT, MAIN­              BRILLATION PADS; ELECTROSURGICAL PADS,
     TAINING PATIENT RECORDS, CODING AND                  PLATES AND ADAPTERS TO REMOVE RF CUR­
     GROUPING DATA USED FOR MEDICAL AND                   RENT FROM A PATIENT’S BODY DURING ELEC­
     HEALTH CARE RESEARCH, AND FOR REPORT­                TROSURGERY; THERMAL COLD AND HOT
     ING HEALTH TRENDS AND OTHER MEDICAL                  PACKS FOR FIRST AID AND THERAPEUTIC PUR­
     DATA; AND FULL LINE OF RESPIRATORY FACE              POSES; EYE PATCHES FOR MEDICAL USE; PAD­
     MASKS FOR FILTERING OUT GERMS, DUST AND              DING FOR USE BETWEEN MEDICAL EQUIPMENT
     POLLEN, IN CLASS 9 (U.S. CLS. 21,23,26,36 AND 38).   AND PATIENTS OR FOR ELEVATING OR POSI­
                                                          TIONING LIMBS; POUCHES FOR HOLDING SUR-
       FIRST USE 5-0-1992; IN COMMERCE 5-0-1992.          GICAL AND MEDICAL INSTRUMENTS;
                                                          ISOLATION POUCHES AND BAGS FOR STORING
       FOR: FULL LINE OF ORTHOPEDIC CASTINGS              ORGANS, TISSUE AND OTHER BODY PARTS FOR
     TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC          TRANSPLANTS AND LABORATORY TESTING;
     BANDAGES, AND SUPPORT BANDAGES AND                   AND FULL LINE OF STERILIZED AND NON-
     COMPRESSION WRAPS; COMPOSITE FABRICS                 STERILIZED FASTENING AND COMPRESSION
     CONTAINING FIBERGLASS AND RESINS FOR                 SURGICAL WRAPS, IN CLASS 10 (U.S. CLS. 26, 39
     USE IN MAKING CASTS; PADDING FOR ORTHO­              AND 44).
     PEDIC CASTS; ORTHOPEDIC CASTING TOOLS;
     FULL LINE OF STETHOSCOPES; FULL LINE OF                FIRST USE 6-0-1990; IN COMMERCE 6-0-1990.
     SURGICAL MASKS, FACE SHIELDS, AND RE­
     SPIRATORY MASKS FOR MEDICAL PURPOSES;                  FOR: ATHLETIC TAPE AND ATHLETIC SUP­
     FULL LINES OF SURGICAL AND MEDICAL PRO­              PORT AND COMPRESSION WRAPS FOR KNEES,
     CEDURE DRAPES AND SHEETS; PATIENT ISOLA­             WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
     TION DRAPES; MEDICAL-EQUIPMENT                       CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).
     ISOLATION DRAPES; NON-ADHERENT SHEET­
     ING FOR BEDS, STRETCHERS AND EXAM TA­                  FIRST USE 0-0-1993; IN COMMERCE 0-0-1993.
     BLES; SURGICAL GOWNS; COMPRESSION
     BANDAGES; SURGICAL COMPRESSES; MEDICAL                OWNER OF U.S. REG. NOS. 1,181,981, 1,213,836,
     THERMOMETERS; FULL LINE OF MEDICAL                   AND 1,234,260.
     ELECTRODES WITH OR WITHOUT CHEMICAL
     CONDUCTORS AND WET GELS FOR USE IN                     SER. NO. 76-137,885, FILED 9-29-2000.
     CARDIAC, ELECTROCARDIOGRAPH, ELECTRO­
     ENCEPHALOGRAPH AND OTHER TYPES OF PA-                ALICIA COLLINS, EXAMINING ATTORNEY




                                                                                                           33
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 34 of 80 Page ID #:848




                             EXHIBIT 4




                                                                           34
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 35 of 80 Page ID #:849




       Int. Cls.: 1, 3, 5, 9,10 and 28
       Prior U.S. Cls.: 1,4, 5, 6,10,18,21,22,23,26, 36, 38,
       39, 44, 46, 50, 51 and 52
                                                                           Reg. No. 2,793,534
       United States Patent and Trademark Office                            Registered Dec. 16, 2003


                                         TRADEMARK
                                     PRINCIPAL REGISTER




       3M COMPANY (DELAWARE CORPORATION)           SUPPLIES , IN CLASS 1 (U.S. CLS. 1, 5, 6, 10, 26
       2501 HUDSON ROAD                            AND 46).
       3M CENTER
                                                     FIRST USE 11-0-1990; IN COMMERCE 11-0-1990.
       ST. PAUL, MN 55144 , BY MERGER, BY CHANGE
          OF NAME MINNESOTA MINING AND MANU­         FOR: NON-MEDICATED SKIN CARE PRO­
          FACTURING COMPANY (DELAWARE COR­         DUCTS, NAMELY, CLEANSERS, CREAMS, LO­
          PORATION) ST. PAUL, MN 55144             TIONS, MOISTURIZERS, BARRIER CREAMS AND
                                                   EMOLLIENTS, IN CLASS 3 (U.S. CLS. 1, 4, 6, 50, 51
         FOR: ETHYLENE OXIDE FOR USE IN THE        AND 52).
       STERILIZATION OF MEDICAL, LABORATORY
       AND FOOD HANDLING INSTRUMENTS AND             FIRST USE 1-0-1996; IN COMMERCE 1-0-1996.
       EQUIPMENT; CHEMICAL AND STEAM INDICA­
       TOR STRIPS AND TAPE FOR USE WITH AUTO­        FOR: FULL LINE OF BANDAGES, DRESSINGS
       CLAVES AND FOR TESTING THE STERILITY OF     AND MEDICAL TAPES, NAMELY, ADHESIVE
       MEDICAL INSTRUMENTS AND EQUIPMENT; IN­      BANDAGES, BANDAGES FOR SKIN WOUNDS,
       DICATOR STRIPS FOR TESTING GLUTARALDE-      SURGICAL BANDAGES, WOUND DRESSINGS,
       HYDE, ETHYLENE OXIDE AND OTHER              NON-STICK PADS FOR USE AS MEDICAL DRES­
       CHEMICAL SOLUTIONS AND GASES; INDICATOR     SINGS, MEDICATED COMPRESSES, TRANSPAR­
       STRIPS FOR TESTING FOR BIOLOGICAL CONDI­    ENT MEDICAL DRESSINGS, HYDROCOLLOID
       TIONS FOR USE IN SAFETY-MONITORING; INDI-   DRESSINGS, COLOSTOMY DRESSINGS, ULCER
       CATOR STRIPS FOR INDICATING                 DRESSINGS, MEDICAL ADHESIVE TAPES, SURGI­
       TEMPERATURES FOR USE IN THE STERILIZA­      CAL TAPES, AND WOUND AND SKIN CLOSURE
       TION AND SAFETY-MONITORING; ASSAY AND       ADHESIVE STRIPS WITH OR WITHOUT ANTIMI­
       REAGENT TEST KITS AND COUNT PLATES FOR      CROBIAL SOLUTIONS; GAUZE; WOUND HEAL­
       FIELD AND LABORATORY TESTING FOR E COLI,    ING FILLERS WITH OR WITHOUT GAUZE;
       COLIFORM, AND OTHER BACTERIA OR CON­        MEDICATED SKIN CARE PREPARATIONS; SUR­
       TAMINANTS IN MEAT, DAIRY PRODUCTS AND       GICAL DISINFECTANTS AND PREPPING SOLU­
       OTHER TYPES OF FOOD, AND FOR TESTING TO     TIONS; MEDICATED ANTISEPTIC HAND WASHES;
       DETECT YEAST AND MOLD; AND STERILIZA­       AND CULTURE MEDIA, BACTERIOLOGICAL
       TION MONITOR TESTING KITS CONTAINING        MEDIA AND DIAGNOSTIC PREPARATIONS FOR
       INDICATOR STRIPS OR TAPE, REAGENTS AND      CLINICAL OR MEDICAL LABORATORY USE, IN
       RECORD KEEPING CARDS OR BINDERS FOR         CLASS 5 (U.S. CLS. 6, 18, 44, 46, 51 AND 52).
       TESTING THE STERILITY OF SURGICAL AND
       MEDICAL INSTRUMENTS, EQUIPMENT, AND           FIRST USE 2-0-1991; IN COMMERCE 2-0-1991.




                                                                                                       35
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 36 of 80 Page ID #:850




         FOR: COMPUTER SOFTWARE FOR USE IN THE              PLATES AND ADAPTERS TO REMOVE RF CUR­
       MEDICAL AND HEALTH CARE FIELDS FOR PRO­              RENT FROM A PATIENT’S BODY DURING ELEC­
       CESSING CLAIMS FOR REIMBURSEMENT, MAIN­              TROSURGERY; THERMAL COLD AND HOT
       TAINING PATIENT RECORDS, CODING AND                  PACKS FOR FIRST AID AND THERAPEUTIC PUR­
       GROUPING DATA USED FOR MEDICAL AND                   POSES; EYE PATCHES FOR MEDICAL USE; PAD­
       HEALTH CARE RESEARCH, AND FOR REPORT­                DING FOR USE BETWEEN MEDICAL EQUIPMENT
       ING HEALTH TRENDS AND OTHER MEDICAL                  AND PATIENTS OR FOR ELEVATING OR POSI­
       DATA; AND FULL LINE OF RESPIRATORY FACE              TIONING LIMBS; POUCHES FOR HOLDING SUR­
       MASKS FOR FILTERING OUT GERMS, DUST AND              GICAL AND MEDICAL INSTRUMENTS;
       POLLEN, IN CLASS 9 (U.S. CLS. 21,23,26,36 AND 38).   ISOLATION POUCHES AND BAGS FOR STORING
                                                            ORGANS, TISSUE AND OTHER BODY PARTS FOR
         FIRST USE 5-0-1992; IN COMMERCE 5-0-1992.          TRANSPLANTS AND LABORATORY TESTING;
                                                            AND FULL LINE OF STERILIZED AND NON-
         FOR: FULL LINE OF ORTHOPEDIC CASTINGS              STERILIZED FASTENING AND COMPRESSION
       TAPES, SPLINTS, REINFORCING STRIPS, ELASTIC          SURGICAL WRAPS, IN CLASS 10 (U.S. CLS. 26, 39
       BANDAGES, AND SUPPORT BANDAGES AND                   AND 44).
       COMPRESSION WRAPS; COMPOSITE FABRICS
       CONTAINING FIBERGLASS AND RESINS FOR                   FIRST USE 6-0-1990; IN COMMERCE 6-0-1990.
       USE IN MAKING CASTS; PADDING FOR ORTHO­
       PEDIC CASTS; ORTHOPEDIC CASTING TOOLS;                 FOR: ATHLETIC TAPE AND ATHLETIC SUP­
       FULL LINE OF STETHOSCOPES; FULL LINE OF              PORT AND COMPRESSION WRAPS FOR KNEES,
       SURGICAL MASKS, FACE SHIELDS, AND RE­                WRISTS, ANKLES, ELBOWS, LEGS AND ARMS, IN
       SPIRATORY MASKS FOR MEDICAL PURPOSES;                CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).
       FULL LINE OF SURGICAL AND MEDICAL PRO­
       CEDURE DRAPES AND SHEETS; PATIENT ISOLA-               FIRST USE 0-0-1993; IN COMMERCE 0-0-1993.
       TION DRAPES; MEDICAL-EQUIPMENT
       ISOLATION DRAPES; NON-ADHERENT SHEET­                 OWNER OF U.S. REG. NOS. 1,181,981, 1,234,260
       ING FOR BEDS, STRETCHERS AND EXAM TA­                AND OTHERS.
       BLES; SURGICAL GOWNS; COMPRESSION
       BANDAGES; SURGICAL COMPRESSES; MEDICAL                 THE MATTER SHOWN IN BROKEN LINES IN­
       THERMOMETERS; FULL LINE OF MEDICAL                   DICATES THE RELATIVE PLACEMENT OF THE
       ELECTRODES WITH OR WITHOUT CHEMICAL                  MARK ON A TYPICAL PACKAGE FOR THE
       CONDUCTORS AND WET GELS FOR USE IN                   GOODS AND IS NOT CLAIMED AS A FEATURE
       CARDIAC, ELECTROCARDIOGRAPH, ELECTRO­                OF THE MARK.
       ENCEPHALOGRAPH AND OTHER TYPES OF PA­
       TIENT MONITORING; LEADS AND CONNECTORS                 SER. NO. 76-138,263, FILED 9-29-2000.
       FOR USE WITH MEDICAL ELECTRODES; DEFI­
       BRILLATION PADS; ELECTROSURGICAL PADS,               ALICIA COLLINS, EXAMINING ATTORNEY




                                                                                                            36
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 37 of 80 Page ID #:851




                             EXHIBIT 5




                                                                           37
11/10/2020
        Case                                         Fraud01/25/21
                2:20-cv-10536-JVS-JEM Document 52 Filed    Alert   Page 38 of 80 Page ID #:852




     3M COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfe




     Have a concern to report related to Fraud, Price Gouging or Counterfeit p
     At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit
     will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-p
     enforcement authorities around the world – including, in the U.S., the U.S. Attorney General, State Attorneys

     To learn more about the actions 3M are taking to prevent respiratory product fraud, please click here




https://engage.3m.com/covidfraud                                                                                     1/5
                                                                                                          38
11/10/2020
        Case                                         Fraud01/25/21
                2:20-cv-10536-JVS-JEM Document 52 Filed    Alert   Page 39 of 80 Page ID #:853
     COVID-19 Fraud

     Please complete as much of the information requested below as possible. Fields marked with an asterisk are
     that 3M has received the report. We request that you reply to that email and attach any copies of invoices, co
     can help us to investigate the situation.



     Requestor Information

     First Name*



     Last Name*



     Requestor Type*

       Select One


     Company Name (if applicable)



     Email/Business Email Address*



     Phone/Business Phone Number*



     Country/Region*

       United States




     Tell Us About the Fraud You Would Like to Report
     Where is the fraudulent o er or conduct occurring?*

       Select One


     Please provide speci c web page or URL link to the fraudulent o er




https://engage.3m.com/covidfraud                                                                                      2/5
                                                                                                           39
11/10/2020
        Case                                         Fraud01/25/21
                2:20-cv-10536-JVS-JEM Document 52 Filed    Alert   Page 40 of 80 Page ID #:854
     Alleged Solicitor/Seller Information
     Please provide as much information as possible.


     Seller First Name



     Seller Last Name



     Seller Company



     Seller Email



     Seller Phone



     Seller Country/Region

       Select One


     Seller's Website




     Fraud Product Details

     Product 1*

       Select One


     Product 1 Price



     Product 1 3M SKU



     Product 1 Quantity



https://engage.3m.com/covidfraud                                                                 3/5
                                                                                        40
11/10/2020
        Case                                    Fraud01/25/21
           2:20-cv-10536-JVS-JEM Document 52 Filed    Alert   Page 41 of 80 Page ID #:855
     Product 2

       Select One


     Product 2 Price



     Product 2 3M SKU



     Product 2 Quantity



     Product 3

       Select One


     Product 3 Price



     Product 3 3M SKU



     Product 3 Quantity



     Product Fraud Details*
     Provide as much detail about the interaction as possible including how you rst contacted the seller and wha




     Please be aware that the information you supply about yourself, or any aspect of 3M’s operations may result
     information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting informa
     knowingly provide false or misleading information, it may result in disciplinary or judicial action.

     3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in
     disclosures described in our Privacy Policy, 3M may share all personal information you provided in this form
     governmental authorities, regulators or courts: (i) to comply with a law, regulation, court order, or other lega
     investigating and responding to fraud, intellectual property infringement, violation of our contracts or agreem
https://engage.3m.com/covidfraud                                                                                        4/5
                                                                                                            41
11/10/2020
        Case                                         Fraud01/25/21
                2:20-cv-10536-JVS-JEM Document 52 Filed    Alert   Page 42 of 80 Page ID #:856
     protect 3M rights or property or yours or others’ health, safety, welfare, rights, or property; or (iv) under sim
     Covid 19 situation. If 3M elects to share personal information with law enforcement agencies, governmental
     personal information.

     Submit




https://engage.3m.com/covidfraud                                                                                         5/5
                                                                                                              42
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 43 of 80 Page ID #:857




                             EXHIBIT 6




                                                                           43
11/16/2020
        Case                  Sealed 3M N95 1860 Health
                    2:20-cv-10536-JVS-JEM               Care Protective
                                                   Document        52 Respirator NIOSH SurgicalPage
                                                                        Filed 01/25/21          Mask 2044
                                                                                                        Pack
                                                                                                          of50707387419429
                                                                                                             80 Page ID| eBay
                                                                                                                           #:858
 Hi Chris!                                                                                                                                                                   Sell     Watchlist       My eBay



                                    Search for anything                                                                                                                      All Categories


       Back to home page | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks >
                                                 See more 3M N95 Health Care Particulate Respirator Mask...




   This item is out of stock.



                                                                                                  Sealed 3M N95 1860 Health Care Protective
                                                                                                                                                                                    Shop with confidence
                                                                                                  Respirator NIOSH Surgical Mask 20 Pack
                                                                                                  AUTHORIZED US SELLER !                                                                   eBay Money Back Gu
                                                                                                                  99 product ratings                                                       Get the item you order
                                                                                                                                                                                           your money back. Lear
                                                                                                   Condition: New

                                                                                                     Quantity:                    0 available
                                                                                                                    1                                                               Seller information
                                                                                                                                  53 sold / See feedback
                                                                                                                                                                                    paylessbeauty (21079      )
                                                                                                                                                                                    99.5% Positive feedback

                                                                                                        Price:   US $159.95
                                                                                                                 No Interest if paid                                                    Save this Seller
                                                                                                                 in full in 6 mo on                                                 Contact seller
                                                                                                                 $99+*                                                              Visit store
                                                                                                                                                                                    See other items
                                                                                                     Shipping: FREE Expedited Shipping | See details
                                                                                                                   Item location: Los Angeles, California, United States
                                                                                                                   Ships to: United States See exclusions

                                                                                                      Delivery: Estimated on or before Mon. Nov. 23 to 95134


                                                                                                    Payments:



                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                   terms and apply now

                                                                                                                            Earn up to 5x points when you use your
                                                                                                                            eBay Mastercard®. Learn more

                                                                                                      Returns: Seller does not accept returns |              See details




                                Have one to sell?      Sell now



    Description          Shipping and payments



                                                                                                                                                                                      eBay item number: 2648
     Seller assumes all responsibility for this listing.

     Last updated on Oct 14, 2020 00:45:02 PDT View all revisions

         Item specifics
         Condition:        New: A brand-new, unused, unopened, undamaged item in its original                        Model:         N95
                           packaging (where packaging is ... Read more
         Brand:            3M                                                                                        MPN:           1860


                                         paylessbeauty
                                                                                                                                                                                              Visit Store: payles
                                         paylessbeauty (21079          ) 99.5%




                                         Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




https://www.ebay.com/itm/New-Sealed-3M-N95-1860-Health-Care-Respirator-NIOSH-Surgical-Mask-Box-of-20/264870871272?hash=item3dab88c0e…                                                                           1/4
                                                                                                                                                                                              44
11/16/2020
        Case        Sealed 3M N95 1860 Health
          2:20-cv-10536-JVS-JEM               Care Protective
                                         Document        52 Respirator NIOSH SurgicalPage
                                                              Filed 01/25/21          Mask 2045
                                                                                              Pack
                                                                                                of50707387419429
                                                                                                   80 Page ID| eBay
                                                                                                                 #:859
     Categories           New Sealed 3M N95 1860 Health Care Respirator Particulate NIOSH Surgical Mask.

        Hair Care                     You will receive 1 box of 20 masks with each order.

        Skin Care                     Regular Size -M/L. Expire 2025.

        Cosmetics
                                      Please contact us with any questions.

        Tools


        Men Care


        Baby Care


        Other




   Sponsored items based on your recent views 1/4                                                                                                   Feedback on




    New Sealed 3M 8210 Plus    3M 1860 N95 NIOSH       Pack of 3 - 3M N95 1860s   3M 9502V+ N95                3M 9132 N95 Protective           Sealed 3M N95
    N95 NIOSH Particulate…     Protective Face Mask…   Health Care Respirator…    Protective Disposable…       Disposable Face Mask…            Health Care Re
    $174.95                    $158.89                 $39.99                     $27.89                       $48.75                           $149.95
    + $14.95 shipping          Free shipping           + $5.95 shipping           Free shipping                Free shipping                    + $14.95 shippin
    Seller 99.5% positive      Seller 100% positive    Almost gone                Seller 100% positive         Seller 100% positive             Seller 99.5% po




     Ratings and Reviews                                                                                                                                Write a




           4.3
                                        5                      75
                                        4                      7
                                                                                   88%                     70%                        89%
                                        3                      3
                                        2                      0
                                        1                      14             Would recommend            Good value              Good quality
          99 product ratings




     Most relevant reviews                                                                                                                           See all 7




https://www.ebay.com/itm/New-Sealed-3M-N95-1860-Health-Care-Respirator-NIOSH-Surgical-Mask-Box-of-20/264870871272?hash=item3dab88c0e…                       2/4
                                                                                                                                         45
11/16/2020
        Case                  Sealed 3M N95 1860 Health
                    2:20-cv-10536-JVS-JEM               Care Protective
                                                   Document        52 Respirator NIOSH SurgicalPage
                                                                        Filed 01/25/21          Mask 2046
                                                                                                        Pack
                                                                                                          of50707387419429
                                                                                                             80 Page ID| eBay
                                                                                                                           #:860
                                     Real N95's, but expensive
      by jake_9027
                                     Product was of good quality, and staff are reporting that the fit is comfortable, nursing staff believe these mask are actual N95's and qu
      Oct 20, 2020
                                     appears well made and genuine.
       Top favorable review

                                     Price is rather high, but given the market competition for PPE at this time, we were willing to pay that high cost. Product was made in Ch
                                     but delivered via Canada.


                                     We would purchase again.
                                     Verified purchase: Yes | Condition: New | Sold by: theperfectpart


                                         (1)       (0)




                                     Good protection, easy breathing, but uncomfortable
      by jmor3007
                                     On the plus side, it's a surgical-rated N95 mask, so it's rated to filter out airborne bacteria and viruses as well as particulates. So it prote
      Oct 06, 2020
                                     the wearer as well as others. It's also easier to breathe using this mask than using a soft mouth and face covering. On the minus side, it'
       Top critical review           expensive (I paid $54 for 3 masks) and is uncomfortable on the bridge of the nose if you're wearing it for an extended period. I would be
                                     happier with it if it didn't become uncomfortable.
                                     Verified purchase: Yes | Condition: New | Sold by: paylessbeauty


                                         (2)        (0)




                                     These masks look to be the real thing.
      by skrim
                                     Arrived sealed in a retail looking box with a hologram seal on it. They look to be the same build quality as my pre-Covid 3M N95 dust m
      Oct 14, 2020
                                     had around from last year. The seal I mentioned says "3M Peru" on it, so I guess they came from Peru. I checked and 3M does in fact ha
                                     medical supply division in Lima, so that checks out. Price is a bit high but in line with the market, supply and demand etc. Happy to ge
                                     as I'll feel a bit safer when I have to get on a plane later this year.
                                     Verified purchase: Yes | Condition: New | Sold by: theperfectpart


                                         (1)       (0)




                                     Regular Size N-95
      by robert_lutz
                                     Made a mistake in not understanding the size difference between small and regular. These regular sized masks are the ones that prope
      Nov 03, 2020
                                     an adult.
                                     Verified purchase: Yes | Condition: New | Sold by: paylessbeauty


                                         (0)        (0)




                                     USA MADE 3M N95 MASKS ARE GREAT
      by jpri7403
                                     The 3M N95 1860 masks made in the U.S. are well made and as comfortable to wear as any N95 mask. Just make sure that they are mad
      Sep 28, 2020
                                     the US and not in Singapore. The Singapore-made masks are of poor quality.
                                     Verified purchase: Yes | Condition: New | Sold by: asatechmedinc


                                         (0)        (0)




   More from this seller 1/2                                                                                                                                             Feedback on




https://www.ebay.com/itm/New-Sealed-3M-N95-1860-Health-Care-Respirator-NIOSH-Surgical-Mask-Box-of-20/264870871272?hash=item3dab88c0e…                                            3/4
                                                                                                                                                               46
11/16/2020
        Case                   Sealed 3M N95 1860 Health
                     2:20-cv-10536-JVS-JEM               Care Protective
                                                    Document        52 Respirator NIOSH SurgicalPage
                                                                         Filed 01/25/21          Mask 2047
                                                                                                         Pack
                                                                                                           of50707387419429
                                                                                                              80 Page ID| eBay
                                                                                                                            #:861




    Pack of 3 - 3M N95 1860                Sealed 3M N95 1860s                    Pack of 3 - 3M N95 1860s               New Sealed 3M 8210 Mask                 New Sealed 3M 8200 N95   New Sealed 3M
    Health Care Respirator…                Health Care Respirator…                Health Care Respirator…                N95 NIOSH Particulate…                  NIOSH Particulate…       N95 NIOSH Pa
    $39.95                                 $149.95                                $39.99                                 $145.00                                 $139.95                  $174.95
    + $5.95 shipping                       + $14.95 shipping                      + $5.95 shipping                       + $9.95 shipping                        + $14.95 shipping        + $14.95 shippin
    Popular                                                                       Popular                                Popular                                                          Popular




 Back to home page | See More Details about "3M N95 Health Care Particulate Respirator Mask - Size ..."
 More to explore : 3M Industrial Masks & Respirators, 3M Industrial Respirator Masks, 3M Half Mask Industrial Respirator Masks, 3M Full Face Respirator Masks,
 3m Versaflo In Industrial Respirator Masks, 3M N95 Filter Class Industrial Mask Replacement Cartridges, Industrial Masks & Respirators, Industrial Respirator Masks,
 Other Industrial Masks & Respirators, MSA Industrial Respirator Masks




    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/New-Sealed-3M-N95-1860-Health-Care-Respirator-NIOSH-Surgical-Mask-Box-of-20/264870871272?hash=item3dab88c0e…                                                                 4/4
                                                                                                                                                                                      47
11/16/2020
        Case                    New Sealed 3M 8210
                    2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                                 Document      52Particulate
                                                                    Filed Respirator
                                                                             01/25/21Face Page
                                                                                          Mask Box
                                                                                                 48of 20
                                                                                                      of51131529243
                                                                                                         80 Page| eBay
                                                                                                                    ID #:862
  Hi Chris!                                                                                                                                                                  Sell     Watchlist       My eBay



                                   Search for anything                                                                                                                       All Categories


       Back to home page | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks >
                                                 See more 3M 8210 Plus N95 Particulate Respirator Face M...




                                                                                                  New Sealed 3M 8210 Plus N95 NIOSH
                                                                                                                                                                                    Shop with confidence
                                                                                                  Particulate Respirator Face Mask Box of 20
                                                                                                                                                                                           eBay Money Back Gu
                                                                                                      150 viewed per day                         54 product ratings
                                                                                                                                                                                           Get the item you order
                                                                                                                                                                                           your money back. Lear
                                                                                                    Condition: New

                                                                                                     Quantity:      1             More than 10 available
                                                                                                                                  278 sold / See feedback                           Seller information
                                                                                                                                                                                    paylessbeauty (21079      )
                                                                                                                                                                                    99.5% Positive feedback
                                                                                                        Price:   US $174.95                           Buy It Now
                                                                                                                 No Interest if paid                                                    Save this Seller
                                                                                                                 in full in 6 mo on
                                                                                                                                                      Add to cart                   Contact seller
                                                                                                                 $99+*
                                                                                                                                                                                    Visit store
                                                                                                                                                    Add to Watchlist                See other items


                                                                                                      100% buyer                                      More than 84%
                                                                                                                                 278 sold
                                                                                                      satisfaction                                         sold

                                                                                                     Shipping: $14.95 Standard Shipping | See details
                                                                                                                   Item location: Los Angeles, California, United States
                                                                                                                   Ships to: United States See exclusions

                                                                                                      Delivery: Estimated on or before Mon. Nov. 23 to 95134


                                                                                                    Payments:



                                                                                                                   *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                   terms and apply now

                                                                                                                            Earn up to 5x points when you use your
                              Have one to sell?        Sell now                                                             eBay Mastercard®. Learn more

                                                                                                      Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                         Feedback on




     3M 1860 N95 NIOSH                   3M N95 Protective                     3M™ VFlex™ 9105 NIOSH               Honeywell N95 Face Mask                  3M Aura 9205+ N95                     3M N95 Mask
     Protective Face Mask…               Disposable Face Mask…                 Approved N95 Particulat…            Niosh Approved N-95…                     NIOSH Protective…                     Particulate Res
     $158.89                             $38.99                                $165.00                             $49.50                                   $35.69                                $120.00
     Free shipping                       Free shipping                         Free shipping                       Free shipping                            Free shipping                         Free shipping
     Seller 100% positive                Seller 99.8% positive                 Seller 99.9% positive               Seller 99.9% positive                    Seller 99.8% positive                 Seller 99.8% po




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                                                                          1/5
                                                                                                                                                                                              48
11/16/2020
        Case                  New Sealed 3M 8210
                  2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                               Document      52Particulate
                                                                  Filed Respirator
                                                                           01/25/21Face Page
                                                                                        Mask Box
                                                                                               49of 20
                                                                                                    of51131529243
                                                                                                       80 Page| eBay
                                                                                                                  ID #:863
   Sponsored items from this seller 1/2                                                                                                                  Feedback on




    New Sealed 3M 8210 Mask           New Sealed 3M 8200 N95        Pack of 3 3M 8210 Plus    Pack of 3 AUTHENTIC 3M   Sealed 3M N95 1860s          3 Pack of 3M 8
    N95 NIOSH Particulate…            NIOSH Particulate…            N95 NIOSH Particulate…    8210 N95 NIOSH…          Health Care Respirator…      NIOSH Particu
    $145.00                           $139.95                       $39.95                    $29.95                   $149.95                      $39.99
    + $9.95 shipping                  + $14.95 shipping             + $5.95 shipping          Free shipping            + $14.95 shipping            + $5.95 shippin
    Popular                                                         Popular                   Popular




   Description         Shipping and payments



                                                                                                                                           eBay item number: 264
     Seller assumes all responsibility for this listing.

     Last updated on Nov 14, 2020 11:20:06 PST View all revisions

        Item specifics
        Condition:       New: A brand-new, unused, unopened, undamaged item in its original   Model:     N95
                         packaging (where packaging is ... Read more
        Brand:           3M                                                                   MPN:       8210PLUS


                                      paylessbeauty
                                                                                                                                                 Visit Store: payles
                                      paylessbeauty (21079   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                               3M 8210 Plus NIOSH Particulate Respirator Face Mask.

        Hair Care                             You will receive 1 box of 20 masks with each order.

        Skin Care                             Expire-06-2025.

                                              Please contact us with any questions.
        Cosmetics


        Tools


        Men Care


        Baby Care


        Other




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                          2/5
                                                                                                                                                 49
11/16/2020
        Case                 New Sealed 3M 8210
                 2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                              Document      52Particulate
                                                                 Filed Respirator
                                                                          01/25/21Face Page
                                                                                       Mask Box
                                                                                              50of 20
                                                                                                   of51131529243
                                                                                                      80 Page| eBay
                                                                                                                 ID #:864

   Sponsored items based on your recent views 1/3                                                                                                                    Feedback on




    3M 1860 N95 NIOSH         Pack of 3 - 3M N95 1860s        3M 9502V+ N95                      3M 9132 N95 Protective       3M 8210 N95 Particulate            New Sealed 3M
    Protective Face Mask…     Health Care Respirator…         Protective Disposable…             Disposable Face Mask…        Respirator Mask (Box of…           NIOSH Particu
    $158.89                   $39.99                          $27.89                             $48.75                       $89.89                             $139.95
    Free shipping             + $5.95 shipping                Free shipping                      Free shipping                Free shipping                      + $14.95 shippin
    Seller 100% positive      Almost gone                     Seller 100% positive               Seller 100% positive         New                                Seller 99.5% po




     Ratings and Reviews                                                                                                                                                 Write a




           3.6
                                       5                               33
                                       4                               1
                                                                                                    62%                   66%                        76%
                                       3                               1
                                       2                               3
                                       1                               16                 Would recommend               Good value                Good quality
         54 product ratings




     Most relevant reviews                                                                                                                                            See all 4


                                   not recommendation, not exception
      by dalane408
                                   Not worth the money. time to riff off customer $11 for each. Just panic to buy, no other option. It sweat, hard to breath, has to wear over n
      Mar 24, 2020
                                   and head.
                                   Verified purchase: Yes | Condition: New | Sold by: partycus


                                       (11)       (3)




                                   You can’t breath with this mask
      by 6carmina6
                                   I know the mask is to help avoid particles to enter your system. But when I put it on I couldn’t breath, it didn’t allow my transportations t
      Mar 18, 2020
                                   escape. Meaning I was breathing my own warm exhaled air. Don’t recommend this mask.
                                   Verified purchase: Yes | Condition: New | Sold by: bebejiang-4


                                       (6)       (4)




                                   Have none in mind
      by juditmcbria0
                                   Haven't had to use it yet thank God! But it's good quality.
      Mar 18, 2020
                                   Verified purchase: Yes | Condition: New | Sold by: skyhawk22519


                                       (0)        (4)




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                                       3/5
                                                                                                                                                           50
11/16/2020
        Case                    New Sealed 3M 8210
                    2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                                 Document      52Particulate
                                                                    Filed Respirator
                                                                             01/25/21Face Page
                                                                                          Mask Box
                                                                                                 51of 20
                                                                                                      of51131529243
                                                                                                         80 Page| eBay
                                                                                                                    ID #:865

                                      Great Product
      by ayjacks_825
                                      Perfect, thank you!
      Apr 06, 2020
                                      Verified purchase: Yes | Condition: New | Sold by: clickawning


                                          (0)        (0)




                                      Taxed but legit
      by rwar4636
                                      They actually came in the box. Not in a plastic bag or anything. Same as the ones I already owned that I had received from my employer
      Aug 12, 2020
                                      Verified purchase: Yes | Condition: New | Sold by: paylessbeauty


                                          (0)        (0)




   Explore more sponsored options: Model

   N95                                              More          8210 N 95                                           More       8511 N 95




    Sealed 3M N95 1860s       3M™ VFlex™ 9105                       3M 8210 N95 Particulate        Pack of 3 AUTHENTIC             3M 8511 N95 Protective      3M 8511 N95
    Health Care Respirato…    NIOSH Approved N95…                   Respirator Mask (Box …         3M 8210 N95 NIOSH…              Disposable Face Mask…       Masks With
    $149.95                   $165.00                               $89.89                         $29.95                          $39.99                      $35.99
    + $14.95 shipping         Free shipping                         Free shipping                  Free shipping                   Free shipping               + $5.99 shipp
                              Popular                               Popular                        Popular                         Popular                     Popular




   People who viewed this item also viewed 1/2                                                                                                                   Feedback on




    3M 1860 N95 NIOSH           3M 8210+ N95 Protective          3M N95 Protective                 3M 8210 N95 Particulate    Honeywell N95 Face Mask       3M™ N95 8210
    Protective Face Mask…       Disposable Face Mask…            Disposable Face Mask…             Respirator Mask (Box of…   Niosh Approved N-95…          Respirator Fac
    $158.89                     $129.99                          $38.99                            $89.89                     $49.50                        $89.95
    Free shipping               Free shipping                    Free shipping                     Free shipping              Free shipping                 Free shipping
    Popular                                                      Popular                           Popular                    Popular




   More from this seller 1/2                                                                                                                                     Feedback on




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                                  4/5
                                                                                                                                                        51
11/16/2020
        Case                     New Sealed 3M 8210
                     2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                                  Document      52Particulate
                                                                     Filed Respirator
                                                                              01/25/21Face Page
                                                                                           Mask Box
                                                                                                  52of 20
                                                                                                       of51131529243
                                                                                                          80 Page| eBay
                                                                                                                     ID #:866




    New Sealed 3M 8210 Mask                New Sealed 3M 8200 N95                 Pack of 3 3M 8210 Plus                 Pack of 3 AUTHENTIC 3M                  Sealed 3M N95 1860s        3 Pack of 3M 8
    N95 NIOSH Particulate…                 NIOSH Particulate…                     N95 NIOSH Particulate…                 8210 N95 NIOSH…                         Health Care Respirator…    NIOSH Particu
    $145.00                                $139.95                                $39.95                                 $29.95                                  $149.95                    $39.99
    + $9.95 shipping                       + $14.95 shipping                      + $5.95 shipping                       Free shipping                           + $14.95 shipping          + $5.95 shippin
    Popular                                                                       Popular                                Popular




 Back to home page | See More Details about "3M 8210 Plus N95 Particulate Respirator Face Mask - 20..."
 More to explore : 3M Full Face Respirator Masks, 3M Industrial Respirator Masks, 3M Industrial Masks & Respirators, Dust Mask 3m 8210, 3M Half Mask Industrial Respirator
 3M N95 Filter Class Industrial Disposable Filter Masks, 3M N95 Filter Class Industrial Mask Replacement Cartridges, Industrial Respirator Masks, Half Mask Respirators,
 Full Face Respirator




    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                                                                 5/5
                                                                                                                                                                                           52
11/10/2020
        Case                         3M N95 1860s
                     2:20-cv-10536-JVS-JEM        Health Care Respirator
                                                Document       52 Filed  NIOSH Small Size Surgical
                                                                             01/25/21       Page   Mask
                                                                                                     53- of
                                                                                                         Box80
                                                                                                            of 20 |Page
                                                                                                                   eBay ID #:867

  Hi Chris!                                                                                                                                                                    Sell     Watchlist       My eBay



                                     Search for anything                                                                                                                       All Categories


       Back to search results | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks                                                       |




                                                                                                    3M N95 1860s Health Care Respirator
                                                                                                                                                                                      Shop with confidence
                                                                                                    NIOSH Small Size Surgical Mask - Box of 20
                                                                                                                                                                                             eBay Money Back Gu
                                                                                                     Condition: New                                                                          Get the item you order
                                                                                                                                                                                             your money back. Lear
                                                                                                       Quantity:       1            More than 10 available
                                                                                                                                    37 sold / See feedback

                                                                                                                                                                                      Seller information
                                                                                                          Price:   US $179.95                            Buy It Now
                                                                                                                                                                                      paylessbeauty (21035
                                                                                                                                                                                      99.5% Positive feedback
                                                                                                                                                                                                                  )

                                                                                                                   No Interest if paid
                                                                                                                   in full in 6 mo on
                                                                                                                                                        Add to cart                       Save this Seller
                                                                                                                   $99+*
                                                                                                                                                                                      Contact seller
                                                                                                                                                      Add to Watchlist                Visit store
                                                                                                                                                                                      See other items
                                                                                                        100% buyer
                                                                                                                                    37 sold                 6 watchers
                                                                                                        satisfaction

                                                                                                       Shipping: $14.95 Expedited Shipping | See details
                                                                                                                     Item location: Los Angeles, California, United States
                                                                                                                     Ships to: United States See exclusions

                                                                                                       Delivery: Estimated on or before Tue. Nov. 17 to 95134


                                                                                                      Payments:



                                                                                                                     *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                     terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard®. Learn more
                               Have one to sell?         Sell now                                       Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                           Feedback on




     3M™ N95 1860 Health                   3M 1860 N95 NIOSH                     3M N95 Small Disposable              3M™ VFlex™ 9105 NIOSH                   3M Aura 9205+ N95                     3M 8200 N95
     Care Particulate…                     Protective Face Mask…                 Face Mask NIOSH…                     Approved N95 Particulat…                NIOSH Protective…                     Disposable Fa
     $160.00                               $158.89                               $122.49                              $165.00                                 $35.89                                $89.99
     Free shipping                         Free shipping                         Free shipping                        Free shipping                           Free shipping                         Free shipping
     Seller 99.3% positive                 Seller 100% positive                  Almost gone                          Seller 99.8% positive                   Seller 99.8% positive                 Seller 99.8% po




   Sponsored items from this seller 1/2                                                                                                                                                                  Feedback on

https://www.ebay.com/itm/3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask-Box-of-20/264906934024?hash=item3dadaf0708:…                                                                          1/3
                                                                                                                                                                                                53
11/10/2020
        Case                      3M N95 1860s
                  2:20-cv-10536-JVS-JEM        Health Care Respirator
                                             Document       52 Filed  NIOSH Small Size Surgical
                                                                          01/25/21       Page   Mask
                                                                                                  54- of
                                                                                                      Box80
                                                                                                         of 20 |Page
                                                                                                                eBay ID #:868




    Pack of 3 - 3M N95 1860s          3 Pack of 3M 8110S N95      New Sealed 3M 8210 Mask        New Sealed 3M 8200 N95         New Sealed 3M 8210 Plus        Pack of 3 AUTH
    Health Care Respirator…           NIOSH Particulate…          N95 NIOSH Particulate…         NIOSH Particulate…             N95 NIOSH Particulate…         8210 N95 NIOS
    $39.99                            $39.99                      $145.00                        $139.95                        $174.95                        $26.95
    + $5.95 shipping                  + $5.95 shipping            + $9.95 shipping               + $14.95 shipping              + $14.95 shipping              Free shipping
    Popular                                                       Popular                                                       Popular                        Popular




    Description        Shipping and payments



                                                                                                                                                    eBay item number: 2649
     Seller assumes all responsibility for this listing.

     Last updated on Nov 07, 2020 10:20:42 PST View all revisions

         Item specifics
         Condition:       New: A brand-new, unused, unopened, undamaged item in its original      Model:      N95
                          packaging (where packaging is ... Read more
         Brand:           3M                                                                      MPN:        1860S


                                      paylessbeauty
                                                                                                                                                            Visit Store: payles
                                      paylessbeauty (21035   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                               3M N95 1860S Small Respirator Particulate Face Mask.

         Hair Care                            You will receive 1 box of 20 masks with each order.

         Skin Care                            Box has a lot of damage.

                                              New old stock.
         Cosmetics

                                              Please contact us with any questions.
         Tools


         Men Care


         Baby Care


         Other




 Back to search results
 More to explore : 3M Industrial Masks & Respirators, 3M Industrial Respirator Masks, 3M Full Face Respirator Masks, 3M Industrial Respirator Masks Size L,
 3m Versaflo In Industrial Respirator Masks, 3M N95 Filter Class Industrial Mask Replacement Cartridges, 3M N95 Filter Class Industrial Disposable Filter Masks,
 Industrial Masks & Respirators, Industrial Respirator Masks, Other Industrial Masks & Respirators




https://www.ebay.com/itm/3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask-Box-of-20/264906934024?hash=item3dadaf0708:…                                   2/3
                                                                                                                                                           54
11/10/2020
        Case                         3M N95 1860s
                     2:20-cv-10536-JVS-JEM        Health Care Respirator
                                                Document       52 Filed  NIOSH Small Size Surgical
                                                                             01/25/21       Page   Mask
                                                                                                     55- of
                                                                                                         Box80
                                                                                                            of 20 |Page
                                                                                                                   eBay ID #:869


    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask-Box-of-20/264906934024?hash=item3dadaf0708:…                                         3/3
                                                                                                                                                                            55
11/10/2020
        Case                     New Sealed 3M 8210
                     2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                                  Document      52Particulate
                                                                     Filed Respirator
                                                                              01/25/21Face Page
                                                                                           Mask Box
                                                                                                  56of 20
                                                                                                       of51131529243
                                                                                                          80 Page| eBay
                                                                                                                     ID #:870
  Hi Chris!                                                                                                                                                                    Sell     Watchlist       My eBay



                                     Search for anything                                                                                                                       All Categories


       Back to search results | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks >
                                                      See more 3M 8210 Plus N95 Particulate Respirator Face M...




                                                                                                    New Sealed 3M 8210 Plus N95 NIOSH
                                                                                                                                                                                      Shop with confidence
                                                                                                    Particulate Respirator Face Mask Box of 20
                                                                                                                                                                                             eBay Money Back Gu
                                                                                                        6 viewed per hour                         54 product ratings
                                                                                                                                                                                             Get the item you order
                                                                                                                                                                                             your money back. Lear
                                                                                                      Condition: New

                                                                                                        Quantity:      1            More than 10 available
                                                                                                                                    272 sold / See feedback                           Seller information
                                                                                                                                                                                      paylessbeauty (21035        )
                                                                                                                                                                                      99.5% Positive feedback
                                                                                                          Price:    US $174.95                           Buy It Now
                                                                                                                    No Interest if paid                                                   Save this Seller
                                                                                                                    in full in 6 mo on                  Add to cart                   Contact seller
                                                                                                                    $99+*
                                                                                                                                                                                      Visit store
                                                                                                                                                      Add to Watchlist                See other items


                                                                                                         100% buyer                                      More than 91%
                                                                                                                                   272 sold
                                                                                                         satisfaction                                        sold

                                                                                                       Shipping: $14.95 Standard Shipping | See details
                                                                                                                     Item location: Los Angeles, California, United States
                                                                                                                     Ships to: United States See exclusions

                                                                                                        Delivery: Estimated on or before Tue. Nov. 17 to 95134


                                                                                                      Payments:



                                                                                                                     *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                     terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                               Have one to sell?         Sell now                                                             eBay Mastercard®. Learn more

                                                                                                         Returns: Seller does not accept returns |             See details




   Similar sponsored items 1/2                                                                                                                                                                           Feedback on




     3M N95 Small Disposable               3M™ N95 1860 Health                   3M 1860 N95 NIOSH                    3M™ VFlex™ 9105 NIOSH                   3M 8210 N95 NIOSH                     3M N95 Mask
     Face Mask NIOSH…                      Care Particulate…                     Protective Face Mask…                Approved N95 Particulat…                Protective Face Mask…                 Particulate Res
     $122.49                               $160.00                               $158.89                              $165.00                                 $115.99                               $120.00
     Free shipping                         Free shipping                         Free shipping                        Free shipping                           Free shipping                         Free shipping
     Last one                              Seller 99.3% positive                 Seller 100% positive                 Seller 99.8% positive                   Seller 99.8% positive                 Seller 99.8% po




    Description           Shipping and payments


https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                                                                            1/3
                                                                                                                                                                                                56
11/10/2020
        Case                  New Sealed 3M 8210
                  2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                               Document      52Particulate
                                                                  Filed Respirator
                                                                           01/25/21Face Page
                                                                                        Mask Box
                                                                                               57of 20
                                                                                                    of51131529243
                                                                                                       80 Page| eBay
                                                                                                                  ID #:871

                                                                                                                                  eBay item number: 264
     Seller assumes all responsibility for this listing.

     Last updated on Nov 08, 2020 13:03:57 PST View all revisions

        Item specifics
        Condition:       New: A brand-new, unused, unopened, undamaged item in its original   Model:    N95
                         packaging (where packaging is ... Read more
        Brand:           3M                                                                   MPN:      8210PLUS


                                      paylessbeauty
                                                                                                                                         Visit Store: payles
                                      paylessbeauty (21035   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                               3M 8210 Plus NIOSH Particulate Respirator Face Mask.

        Hair Care                             You will receive 1 box of 20 masks with each order.

        Skin Care                             Expire-06-2025.

                                              Please contact us with any questions.
        Cosmetics


        Tools


        Men Care


        Baby Care


        Other




     Ratings and Reviews                                                                                                                            Write a




            3.6
                                                5                        33
                                                4                        1
                                                                                               62%                   66%           76%
                                                3                        1
                                                2                        3
                                                1                        16               Would recommend          Good value   Good quality
          54 product ratings




     Most relevant reviews                                                                                                                       See all 4




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                  2/3
                                                                                                                                        57
11/10/2020
        Case                     New Sealed 3M 8210
                     2:20-cv-10536-JVS-JEM          Plus N95 NIOSH
                                                  Document      52Particulate
                                                                     Filed Respirator
                                                                              01/25/21Face Page
                                                                                           Mask Box
                                                                                                  58of 20
                                                                                                       of51131529243
                                                                                                          80 Page| eBay
                                                                                                                     ID #:872
                                                  not recommendation, not exception
       by dalane408
                                                  Not worth the money. time to riff off customer $11 for each. Just panic to buy, no other option. It sweat, hard to breath, has to wear over n
       Mar 24, 2020
                                                  and head.
                                                  Verified purchase: Yes | Condition: New | Sold by: partycus


                                                       (11)         (3)




                                                  You can’t breath with this mask
       by 6carmina6
                                                  I know the mask is to help avoid particles to enter your system. But when I put it on I couldn’t breath, it didn’t allow my transportations t
       Mar 18, 2020
                                                  escape. Meaning I was breathing my own warm exhaled air. Don’t recommend this mask.
                                                  Verified purchase: Yes | Condition: New | Sold by: bebejiang-4


                                                       (6)          (4)




                                                  Have none in mind
       by juditmcbria0
                                                  Haven't had to use it yet thank God! But it's good quality.
       Mar 18, 2020
                                                  Verified purchase: Yes | Condition: New | Sold by: skyhawk22519


                                                       (0)          (4)




                                                  Great Product
       by ayjacks_825
                                                  Perfect, thank you!
       Apr 06, 2020
                                                  Verified purchase: Yes | Condition: New | Sold by: clickawning


                                                       (0)          (0)




                                                  Taxed but legit
       by rwar4636
                                                  They actually came in the box. Not in a plastic bag or anything. Same as the ones I already owned that I had received from my employer
       Aug 12, 2020
                                                  Verified purchase: Yes | Condition: New | Sold by: paylessbeauty


                                                       (0)          (0)




 Back to search results | See More Details about "3M 8210 Plus N95 Particulate Respirator Face Mask - 20..."
 More to explore : 3M Full Face Respirator Masks, 3M Industrial Respirator Masks, 3M Industrial Masks & Respirators, Dust Mask 3m 8210, 3M Half Mask Industrial Respirator
 3M N95 Filter Class Industrial Mask Replacement Cartridges, 3M N95 Filter Class Industrial Disposable Filter Masks, Industrial Respirator Masks, Half Mask Respirators,
 Full Face Respirator




    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/New-Sealed-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask-Box-of-20/264819196896?hash=item3da87443e…                                                     3/3
                                                                                                                                                                            58
11/10/2020
        Case                             Pack ofDocument
                     2:20-cv-10536-JVS-JEM       3 3M 8210 Plus52
                                                                N95 NIOSH
                                                                    FiledParticulate
                                                                          01/25/21   Respirator
                                                                                          Page  Face
                                                                                                   59Mask
                                                                                                       of |80
                                                                                                            eBay Page ID #:873

  Hi Chris!                                                                                                                                                                  Sell     Watchlist       My eBay



                                     Search for anything                                                                                                                     All Categories


       Back to search results | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks                                                     |




                                                                                                    Pack of 3 3M 8210 Plus N95 NIOSH
                                                                                                                                                                                    Shop with confidence
                                                                                                    Particulate Respirator Face Mask
                                                                                                                                                                                           eBay Money Back Gu
                                                                                                       423 viewed per day
                                                                                                                                                                                           Get the item you order
                                                                                                                                                                                           your money back. Lear
                                                                                                     Condition: New

                                                                                                       Quantity:       1            More than 10 available
                                                                                                                                    546 sold / See feedback                         Seller information
                                                                                                                                                                                    paylessbeauty (21035        )
                                                                                                                                                                                    99.5% Positive feedback
                                                                                                          Price:   US $39.95                             Buy It Now
                                                                                                                                                                                        Save this Seller
                                                                                                                                                        Add to cart                 Contact seller
                                                                                                                                                                                    Visit store
                                                                                                                                                      Add to Watchlist              See other items


                                                                                                        100% buyer                                      More than 80%
                                                                                                                                  546 sold
                                                                                                        satisfaction                                         sold

                                                                                                       Shipping: $5.95 Economy Shipping | See details
                                                                                                                     Item location: Los Angeles, California, United States
                                                                                                                     Ships to: United States See exclusions


                                                                                                       Delivery: Estimated on or before Tue. Nov. 17 to 95134


                                                                                                      Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard®. Learn more
                               Have one to sell?         Sell now
                                                                                                        Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                         Feedback on




     3M Aura 9205+ N95                     3M N95 Protective                     Pack of 3 AUTHENTIC 3M               3M 8511 N95 Protective                  3M N95 Small Disposable             3M 8511 N95 P
     NIOSH Protective…                     Disposable Face Mask…                 8210 N95 NIOSH…                      Disposable Face Mask…                   Face Mask NIOSH…                    Disposable Fa
     $35.89                                $39.95                                $26.95                               $56.19                                  $122.49                             $41.79
     Free shipping                         Free shipping                         Free shipping                        Free shipping                           Free shipping                       Free shipping
     Seller 99.8% positive                 Almost gone                           Seller 99.5% positive                Seller 99.8% positive                   Almost gone                         Almost gone




   Sponsored items from this seller 1/2                                                                                                                                                                Feedback on

https://www.ebay.com/itm/Pack-of-3-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask/264848770564?hash=item3daa378604:g:hagAAO…                                                                           1/3
                                                                                                                                                                                              59
11/10/2020
        Case                            Pack ofDocument
                    2:20-cv-10536-JVS-JEM       3 3M 8210 Plus52
                                                               N95 NIOSH
                                                                   FiledParticulate
                                                                         01/25/21   Respirator
                                                                                         Page  Face
                                                                                                  60Mask
                                                                                                      of |80
                                                                                                           eBay Page ID #:874




    Pack of 3 AUTHENTIC 3M            3 Pack of 3M 8110S N95      New Sealed 3M 8210 Plus      New Sealed 3M 8210 Mask       5 Pack - 3M 9205+ Aura        10 Pack - 3M 9
    8210 N95 NIOSH…                   NIOSH Particulate…          N95 NIOSH Particulate…       N95 NIOSH Particulate…        N95 NIOSH Particulate…        N95 NIOSH Pa
    $26.95                            $39.99                      $174.95                      $145.00                       $35.50                        $68.95
    Free shipping                     + $5.95 shipping            + $14.95 shipping            + $9.95 shipping              Free shipping                 Free shipping
    Popular                                                       Popular                      Popular                       Popular




    Description        Shipping and payments



                                                                                                                                               eBay item number: 2648
     Seller assumes all responsibility for this listing.

     Last updated on Nov 10, 2020 00:54:28 PST View all revisions

         Item specifics
         Condition:       New: A brand-new, unused, unopened, undamaged item in its original    Model:     N95
                          packaging (where packaging is ... Read more
         Brand:           3M                                                                    MPN:       8210 Plus


                                      paylessbeauty
                                                                                                                                                       Visit Store: payles
                                      paylessbeauty (21035   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                                3M 8210 Plus NIOSH Particulate Respirator Face Mask.

         Hair Care                             You will receive 3 individual masks with each order.

         Skin Care
                                               These are size M/L.


         Cosmetics
                                               Comes from box, but re-packaged in a plastic bag.
                                               Expire-2025.
         Tools

                                               Please contact us with any questions.
         Men Care


         Baby Care


         Other




 Back to search results
 More to explore : 3M Full Face Respirator Masks, 3M Industrial Masks & Respirators, 3M Industrial Respirator Masks, Dust Mask 3m 8210, 3M Half Mask Industrial Respirator

https://www.ebay.com/itm/Pack-of-3-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask/264848770564?hash=item3daa378604:g:hagAAO…                                  2/3
                                                                                                                                                       60
11/10/2020
        Case                             Pack ofDocument
                     2:20-cv-10536-JVS-JEM       3 3M 8210 Plus52
                                                                N95 NIOSH
                                                                    FiledParticulate
                                                                          01/25/21   Respirator
                                                                                          Page  Face
                                                                                                   61Mask
                                                                                                       of |80
                                                                                                            eBay Page ID #:875
 3M N95 Filter Class Industrial Mask Replacement Cartridges, 3M N95 Filter Class Industrial Disposable Filter Masks, Industrial Masks & Respirators, Industrial Respirator Mas
 Full Face Respirator




    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Pack-of-3-3M-8210-Plus-N95-NIOSH-Particulate-Respirator-Face-Mask/264848770564?hash=item3daa378604:g:hagAAO…                                            3/3
                                                                                                                                                                            61
11/10/2020
        Case                  Pack of 3 AUTHENTICDocument
                    2:20-cv-10536-JVS-JEM        3M 8210 N95 NIOSH
                                                              52 Particulate Respirator Face
                                                                   Filed 01/25/21            Mask62
                                                                                          Page   Sizeof
                                                                                                      M/L80
                                                                                                          51138464578
                                                                                                              Page ID | eBay
                                                                                                                          #:876
 Hi Chris!                                                                                                                                                                  Sell     Watchlist       My eBay



                                    Search for anything                                                                                                                     All Categories


      Back to search results | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks >
                                                     See more 3M 8210 N95 Particulate Respirator Mask




                                                                                                  Pack of 3 AUTHENTIC 3M 8210 N95 NIOSH
                                                                                                                                                                                   Shop with confidence
                                                                                                  Particulate Respirator Face Mask Size M/L
                                                                                                                                                                                          eBay Money Back Gu
                                                                                                        233 viewed per day                         167 product ratings
                                                                                                                                                                                          Get the item you order
                                                                                                                                                                                          your money back. Lear
                                                                                                    Condition: New

                                                                                                        Quantity:    1             More than 10 available
                                                                                                                                   336 sold / See feedback                         Seller information
                                                                                                                                                                                   paylessbeauty (21035        )
                                                                                                                                                                                   99.5% Positive feedback
                                                                                                          Price:    US $26.95                           Buy It Now

                                                                                                                                                                                       Save this Seller
                                                                                                                                                       Add to cart                 Contact seller
                                                                                                                                                                                   Visit store
                                                                                                                                                     Add to Watchlist              See other items


                                                                                                        100% buyer                                      More than 68%
                                                                                                                                  336 sold
                                                                                                        satisfaction                                        sold

                                                                                                        Shipping: FREE Economy Shipping | See details
                                                                                                                    Item location: Los Angeles, California, United States
                                                                                                                    Ships to: United States See exclusions

                                                                                                        Delivery: Estimated on or before Tue. Nov. 17 to 95134


                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                             Earn up to 5x points when you use your
                                                                                                                             eBay Mastercard®. Learn more
                              Have one to sell?         Sell now
                                                                                                         Returns: Seller does not accept returns |            See details




   Similar sponsored items 1/2                                                                                                                                                                        Feedback on




    3M Aura 9205+ N95                     3M N95 Protective                     3M N95 Small Disposable              3M 8511 N95 Protective                  3M 8511 N95 Protective              3M 1860 N95 N
    NIOSH Protective…                     Disposable Face Mask…                 Face Mask NIOSH…                     Disposable Face Mask…                   Disposable Face Mask…               Protective Fac
    $35.89                                $39.95                                $122.49                              $56.19                                  $41.79                              $158.89
    Free shipping                         Free shipping                         Free shipping                        Free shipping                           Free shipping                       Free shipping
    Seller 99.8% positive                 Almost gone                           Last one                             Seller 99.8% positive                   Almost gone                         Seller 100% pos




                    i                     i
https://www.ebay.com/itm/Pack-of-3-AUTHENTIC-3M-8210-N95-NIOSH-Particulate-Respirator-Face-Mask-Size-M-L/264854599481?hash=item3daa9…                                                                          1/4
                                                                                                                                                                                             62
11/10/2020
        Case                Pack of 3 AUTHENTICDocument
                  2:20-cv-10536-JVS-JEM        3M 8210 N95 NIOSH
                                                            52 Particulate Respirator Face
                                                                 Filed 01/25/21            Mask63
                                                                                        Page   Sizeof
                                                                                                    M/L80
                                                                                                        51138464578
                                                                                                            Page ID | eBay
                                                                                                                        #:877
   Sponsored items from this seller 1/2                                                                                                                    Feedback on




    Pack of 3 3M 8210 Plus            3 Pack of 3M 8110S N95        New Sealed 3M 8210 Mask   New Sealed 3M 8210 Plus   Pack of 3 - 3M N95 1860s      New Sealed 3M
    N95 NIOSH Particulate…            NIOSH Particulate…            N95 NIOSH Particulate…    N95 NIOSH Particulate…    Health Care Respirator…       NIOSH Particu
    $39.95                            $39.99                        $145.00                   $174.95                   $39.99                        $139.95
    + $5.95 shipping                  + $5.95 shipping              + $9.95 shipping          + $14.95 shipping         + $5.95 shipping              + $14.95 shippin
    Popular                                                         Popular                   Popular                   Popular




   Description         Shipping and payments



                                                                                                                                           eBay item number: 2648
     Seller assumes all responsibility for this listing.

     Last updated on Nov 09, 2020 14:51:58 PST View all revisions

        Item specifics
        Condition:       New: A brand-new, unused, unopened, undamaged item in its original    Model:     N95
                         packaging (where packaging is ... Read more
        Brand:           3M                                                                    MPN:       8210


                                      paylessbeauty
                                                                                                                                                   Visit Store: payles
                                      paylessbeauty (21035   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                               3M 8210 N95 NIOSH Particulate Respirator Face Mask.

        Hair Care                             You will receive 3 individual masks with each order.

        Skin Care                             Size M/L.


        Cosmetics
                                              Comes from box, but re-packaged in a plastic bag.
                                              Expire-2025.
        Tools

                                              Please contact us with any questions. Thank you.
        Men Care


        Baby Care


        Other




     Ratings and Reviews                                                                                                                                      Write a




https://www.ebay.com/itm/Pack-of-3-AUTHENTIC-3M-8210-N95-NIOSH-Particulate-Respirator-Face-Mask-Size-M-L/264854599481?hash=item3daa9…                             2/4
                                                                                                                                                   63
11/10/2020
        Case                   Pack of 3 AUTHENTICDocument
                     2:20-cv-10536-JVS-JEM        3M 8210 N95 NIOSH
                                                               52 Particulate Respirator Face
                                                                    Filed 01/25/21            Mask64
                                                                                           Page   Sizeof
                                                                                                       M/L80
                                                                                                           51138464578
                                                                                                               Page ID | eBay
                                                                                                                           #:878


            4.0
                                                       5                                     116
                                                       4                                     10
                                                                                                                           69%                               55%                 76%
                                                       3                                     3
                                                       2                                     2
                                                       1                                     36                      Would recommend                    Good value            Good quality
           167 product ratings




      Most relevant reviews                                                                                                                                                                  See all 12


                                                  Looks and wears like pre-pandemic N95
       by wencar256
                                                  Fits well. Holds shape. seal to face means it slightly collapses with in-drawn breath - it is apparently filtering incoming air. Seal can be
       Oct 21, 2020
                                                  adjusted with moldable piece at bridge of nose. Sometimes on exhalatin not all air goes through filter and may fog glasses - usually res
                                                  with seal adjustment..
                                                  All the printing on box and mask are similar to markings on bonafide N95 masks I purchased before pandemic. UNKNOWN if these are
                                                  3M masks with blown polyethylene fiber fill and UNKNOWN if the electrical charge of those fibers has been applied. Much safer feeling
                                                  (FWIW) with this mask VS alternatives I've tried so far.
                                                  Verified purchase: Yes | Condition: New | Sold by: eshop_0


                                                       (2)          (0)




                                                  Excellent comfortable mask for general cleaning taskes
       by xhsiao
                                                  Fit and seal around the face very well. Comfortable to wear for long period of time. Can breath under it easily. Great for around the hous
       Aug 02, 2017
                                                  general demolition work. But if you need to use a mask a lot, it is better to get a respirator mask with replaceable filters.
                                                  Verified purchase: Yes | Condition: Pre-Owned | Sold by: jwhite-antiques


                                                       (1)         (0)




                                                  Highly recommend
       by trendzn
                                                  So far I have tested 3 different brands, but the 3M 8210 plus is the most dependable for its comfort, durability, and being a N95 mask
       Apr 07, 2020
                                                  approved by the FDA. The design has been the standard of mask throughout the world, definitely an American classic.
                                                  Verified purchase: Yes | Condition: New | Sold by: savers-center2012


                                                       (1)         (0)




                                                  A little snug for M/L size
       by dm5728
                                                  They're are fine but not super comfortable because the straps are very tight. I get a red mark on the bridge of my nose tight. Better than
       Oct 20, 2020
                                                  contracting the Virus though!
                                                  Verified purchase: Yes | Condition: New | Sold by: paylessbeauty


                                                       (0)          (0)




                                                  Great product
       by georggree-8
                                                  I have been using the mask for years they are a great help for me i just being paying to much for them 31 dollars for 20 masks
       Sep 06, 2019
                                                  Verified purchase: Yes | Condition: Pre-Owned | Sold by: 4boathouse


                                                       (0)          (1)




 Back to search results | See More Details about "3M 8210 N95 Particulate Respirator Mask"
 More to explore : 3M Full Face Respirator Masks, 3M M Industrial Respirator Masks, 3M Industrial Masks & Respirators, Full Face Respirator Masks Size M,
 3M Half Mask M Industrial Respirator Masks, 3M N95 Filter Class Industrial Mask Replacement Cartridges, 3M N95 Filter Class Industrial Disposable Filter Masks,
 Industrial Masks & Respirators, Industrial Respirator Masks, Other Industrial Masks & Respirators




    About eBay      Announcements        Community         Security Center    Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Pack-of-3-AUTHENTIC-3M-8210-N95-NIOSH-Particulate-Respirator-Face-Mask-Size-M-L/264854599481?hash=item3daa9…                                                               3/4
                                                                                                                                                                                      64
11/10/2020
        Case             Pack of 3 AUTHENTICDocument
               2:20-cv-10536-JVS-JEM        3M 8210 N95 NIOSH
                                                         52 Particulate Respirator Face
                                                              Filed 01/25/21            Mask65
                                                                                     Page   Sizeof
                                                                                                 M/L80
                                                                                                     51138464578
                                                                                                         Page ID | eBay
                                                                                                                     #:879




https://www.ebay.com/itm/Pack-of-3-AUTHENTIC-3M-8210-N95-NIOSH-Particulate-Respirator-Face-Mask-Size-M-L/264854599481?hash=item3daa9…   4/4
                                                                                                                          65
11/10/2020
        Case                         Pack of 3 - 3M
                     2:20-cv-10536-JVS-JEM          N95 1860s Health
                                                  Document      52 Care Respirator
                                                                     Filed         NIOSH Small
                                                                            01/25/21      Page Size 66
                                                                                                    Surgical
                                                                                                        of 80Mask |Page
                                                                                                                   eBay ID #:880

  Hi Chris!                                                                                                                                                                  Sell     Watchlist       My eBay



                                     Search for anything                                                                                                                     All Categories


       Back to search results | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks                                                     |




                                                                                                    Pack of 3 - 3M N95 1860s Health Care
                                                                                                                                                                                    Shop with confidence
                                                                                                    Respirator NIOSH Small Size Surgical Mask
                                                                                                                                                                                           eBay Money Back Gu
                                                                                                       233 viewed per day
                                                                                                                                                                                           Get the item you order
                                                                                                                                                                                           your money back. Lear
                                                                                                     Condition: New

                                                                                                       Quantity:       1            More than 10 available
                                                                                                                                    481 sold / See feedback                         Seller information
                                                                                                                                                                                    paylessbeauty (21035        )
                                                                                                                                                                                    99.5% Positive feedback
                                                                                                          Price:   US $39.99                             Buy It Now
                                                                                                                                                                                        Save this Seller
                                                                                                                                                        Add to cart                 Contact seller
                                                                                                                                                                                    Visit store
                                                                                                                                                      Add to Watchlist              See other items


                                                                                                        100% buyer                                       More than 87%
                                                                                                                                   481 sold
                                                                                                        satisfaction                                         sold

                                                                                                       Shipping: $5.95 Standard Shipping | See details
                                                                                                                     Item location: Los Angeles, California, United States
                                                                                                                     Ships to: United States See exclusions


                                                                                                       Delivery: Estimated on or before Tue. Nov. 17 to 95134


                                                                                                      Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard®. Learn more
                               Have one to sell?         Sell now
                                                                                                        Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                         Feedback on




     3M N95 Small Disposable               3M Aura 9205+ N95                     3M N95 Protective                    3M™ N95 1860 Health                     3M 1860 N95 NIOSH                   3M 8511 N95 P
     Face Mask NIOSH…                      NIOSH Protective…                     Disposable Face Mask…                Care Particulate…                       Protective Face Mask…               Disposable Fa
     $122.49                               $35.89                                $39.95                               $160.00                                 $158.89                             $56.19
     Free shipping                         Free shipping                         Free shipping                        Free shipping                           Free shipping                       Free shipping
     Last one                              Seller 99.8% positive                 Almost gone                          Seller 99.3% positive                   Seller 100% positive                Seller 99.8% po




   Sponsored items from this seller 1/2                                                                                                                                                                Feedback on

https://www.ebay.com/itm/Pack-of-3-3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask/264869017109?hash=item3dab6c7615…                                                                         1/3
                                                                                                                                                                                              66
11/10/2020
        Case                      Pack of 3 - 3M
                  2:20-cv-10536-JVS-JEM          N95 1860s Health
                                               Document      52 Care Respirator
                                                                  Filed         NIOSH Small
                                                                         01/25/21      Page Size 67
                                                                                                 Surgical
                                                                                                     of 80Mask |Page
                                                                                                                eBay ID #:881




    3M N95 1860s Health Care          3 Pack of 3M 8110S N95        Pack of 3 AUTHENTIC 3M       Pack of 3 3M 8210 Plus         5 Pack - 3M 9205+ Aura         10 Pack - 3M 9
    Respirator NIOSH Small…           NIOSH Particulate…            8210 N95 NIOSH…              N95 NIOSH Particulate…         N95 NIOSH Particulate…         N95 NIOSH Pa
    $179.95                           $39.99                        $26.95                       $39.95                         $35.50                         $68.95
    + $14.95 shipping                 + $5.95 shipping              Free shipping                + $5.95 shipping               Free shipping                  Free shipping
                                                                    Popular                      Popular                        Popular




    Description         Shipping and payments



                                                                                                                                                    eBay item number: 264
     Seller assumes all responsibility for this listing.

     Last updated on Nov 10, 2020 13:51:19 PST View all revisions

         Item specifics
         Condition:       New: A brand-new, unused, unopened, undamaged item in its original      Model:      N95
                          packaging (where packaging is ... Read more
         Brand:           3M                                                                      MPN:        1860s


                                      paylessbeauty
                                                                                                                                                           Visit Store: payles
                                      paylessbeauty (21035   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                               3M N95 1860s Health Care Respirator Particulate NIOSH Surgical Mask.

         Hair Care                            You will receive 3 individual masks with each order.

         Skin Care                            These are size small.


         Cosmetics
                                              Comes from box, but re-packaged in a plastic bag.

         Tools
                                              Please contact us with any questions.

         Men Care


         Baby Care


         Other




 Back to search results
 More to explore : 3M Industrial Respirator Masks, 3M Industrial Masks & Respirators, 3M Half Mask Industrial Respirator Masks, 3M Full Face Respirator Masks,
 3M Industrial Respirator Masks Size L, Industrial Masks & Respirators, Industrial Respirator Masks, Other Industrial Masks & Respirators, MSA Industrial Respirator Masks,
 North Industrial Respirator Masks




https://www.ebay.com/itm/Pack-of-3-3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask/264869017109?hash=item3dab6c7615…                                       2/3
                                                                                                                                                           67
11/10/2020
        Case                         Pack of 3 - 3M
                     2:20-cv-10536-JVS-JEM          N95 1860s Health
                                                  Document      52 Care Respirator
                                                                     Filed         NIOSH Small
                                                                            01/25/21      Page Size 68
                                                                                                    Surgical
                                                                                                        of 80Mask |Page
                                                                                                                   eBay ID #:882


    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Pack-of-3-3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask/264869017109?hash=item3dab6c7615…                                          3/3
                                                                                                                                                                            68
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 69 of 80 Page ID #:883




                             EXHIBIT 7




                                                                           69
Checkout | eBay                                                               https://pay.ebay.com/rxo?action=success&sessionid=1440833735014
            Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 70 of 80 Page ID #:884

                                                                                  Sell   Watchlist    My eBay          2
           Hi Fred!     Daily Deals   Brand Outlet   Help & Contact


                             Shop by
                             category
                                                                                All Categories                   Search




            Ad


                        You've qualified for $10 on this order! Click Here!




             Sponsored items from this seller 1/4




1 of 4
                                                                                                                           70
                                                                                                                           10/22/2020, 2:07 PM
Checkout | eBay                                                            https://pay.ebay.com/rxo?action=success&sessionid=1440833735014
            Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 71 of 80 Page ID #:885




              New Sealed 3M 8210      New Sealed 3M 8200       Pack of 3 3M 8210
              Mask N95 NIOSH…         N95 NIOSH…               Plus N95 NIOSH
              $154.95                 $149.95                  $38.95
              + $12.95 shipping       + $14.95 shipping        + $3.95 shipping
              Popular                                          Popular




             Related sponsored items




              3M™ Aura™           3M 8233 N100        New Sealed 3M
              9205+ NIOSH…        Particulate…        8200 N95 NIOS…
              $129.00             $49.95              $149.95
              Free shipping       Free shipping       + $14.95 shipping
              Popular




              3M 8210 N95         3M 1860 N95         3M Particulate
              Protective…         NIOSH Protecti…     Respirator 8511…
              $119.98             $159.70             $39.98
              Free shipping       Free shipping       $89.99
                                                      Free shipping
                                                      Popular




2 of 4
                                                                                                                      71
                                                                                                                      10/22/2020, 2:07 PM
Checkout | eBay                                                                 https://pay.ebay.com/rxo?action=success&sessionid=1440833735014
            Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 72 of 80 Page ID #:886




              3M 8233 N100           N95 Makrite          New Sealed 3M
              Particulate…           NIOSH 9500-N…        8210 Mask N95…
              $124.85                $99.95               $154.95
              Free shipping          Free shipping        + $12.95 shipping
                                                          Popular




             Sponsored items based on your recent views




              RARE BK:LETTERS            Leather Set; John         N95 Makrite NIOSH
              OF SAINT…                  Ruskin MODERN…            9500-N95 Surgical
              $46.98                     $425.00                   $99.95
              + $4.99 shipping           + $15.05 shipping         Free shipping
              Seller 100% positive       Seller 100% positive      Seller 100% positive




             Related to a recent purchase 1/3




3 of 4
                                                                                                                           72
                                                                                                                           10/22/2020, 2:07 PM
Checkout | eBay                                                                  https://pay.ebay.com/rxo?action=success&sessionid=1440833735014
            Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 73 of 80 Page ID #:887




              New Sealed 3M 8210             AdirOffice Clear        PURELL 9747-12-S
              Plus N95 NIOSH…                Acrylic Safety Glass…   Hand…
          About eBay                         $59.99                  $62.84
                                                                         Resolution Center     Seller Center   Policies   Affiliates
          Help & Contact                     $99.99                  + $4.99 shipping
                                             Free shipping

          Copyright © 1995-2020                                                   Privacy, Cookies,
          Do not sell my personal information and AdChoice




             Recently viewed items




              The American
              Magazine 1947 Jan.…
              $48.24
              + $11.49 shipping




4 of 4
                                                                                                                                       73
                                                                                                                                       10/22/2020, 2:07 PM
Gmail -    ORDER CONFIRMED: New Sealed 3M 8210 P...                                                                                                                   https://mail.google.com/mail/u/1?ik=7090fc32c9&view=pt&search=all...
            Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 74 of 80 Page ID #:888


                                                                                                                                                                                Fred Petrovsky <fredpetrovsky@gmail.com>



              ORDER CONFIRMED: New Sealed 3M 8210 P...
          1 message

          eBay <ebay@ebay.com>                                                                                                                                                                    Thu, Oct 22, 2020 at 2:07 PM
          To: fredpetrovsky@gmail.com
                   ETA:   T hu,   O ct   29.   Look   out   f or   a n u p d a t e wit h t h e s h ip p in g c o n f ir m a t io n .




                   Thanks for another purchase, Fred! Your
                   order is confirmed.
                   We’ll let you know when it’s on the way. In the meantime, we have more
                   things you’ll love at unbeatable prices!


                                                                                                                                       View order details                           Browse deals




                   Order summary
                                                                                                                                              New Sealed 3M 8210 Plus N95 NIOSH Particulate
                                                                                                                                              Respirator Face Mask Box o...
                                                                                                                                              Total: $205.57
                                                                                                                                              Order number: 24-05946-99114
                                                                                                                                              Item ID: 264819196896
                                                                                                                                                 Save this seller




                   Sponsored items to complement your
                   purchase




1 of 3
                                                                                                                                                                                                                     74
                                                                                                                                                                                                                     10/22/2020, 2:14 PM
Gmail -   ORDER CONFIRMED: New Sealed 3M 8210 P...                  https://mail.google.com/mail/u/1?ik=7090fc32c9&view=pt&search=all...
           Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 75 of 80 Page ID #:889

                 PURELL Advanced Purell Advanced H PURELL Advanced Purell Advanced H
                 Hand S…         and Sanitize…     Hand Sanitize…  and Sanitize…

                 $144.99                 $9.99                   $69.99                  $54.99
                                         Free Shipping



                 Order details
                          Estimated delivery:                             Your order will ship to:
                          Thu, Oct 29                                     Ashley Armstrong
                                                                          2507 Little Elm Trl
                                                                          Cedar Park, TX 78613-5259
                                                                          United States

                          Seller: paylessbeauty (20913)
                          99.6% positive feedback

                          More from this seller

                         Order total:
                         Price                                                                          $174.95
                         Shipping                                                                        $14.95
                         Sales tax                                                                       $15.67

                         Total charged to         x -3802                                               $205.57




                 Sponsored items based on your recent views




                 3M N95 1860s Hea 3M™ N95 1860 He 3M 1860 N95 NIOS RARE BK:LETTER
                 lth Care Resp…   alth Care Part… H Protective…    S OF SAI…

                 $169.95                 $160.00                 $159.70                  $46.98
                 Seller 99.6% positive   Free Shipping           Free Shipping            Seller 100% positive
                                         Seller 99.3% positive   Seller 99.8% positive




                 Shop anywhere with the eBay app




2 of 3
                                                                                                                   75
                                                                                                                   10/22/2020, 2:14 PM
Gmail -   ORDER CONFIRMED: New Sealed 3M 8210 P...                         https://mail.google.com/mail/u/1?ik=7090fc32c9&view=pt&search=all...
           Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 76 of 80 Page ID #:890




                 Email reference id: [#c0c20b9736a84703928749d731030a74#]

                 We don't check this mailbox, so please don't reply to this message. If you have a question, go to Help &
                 Contact.

                 eBay sent this message to Fred Petrovsky (iaftcm3p1555*). Learn more about account protection. eBay is
                 committed to your privacy. Learn more about our privacy notice and user agreement.

                 ©1995-2020 eBay Inc., 2025 Hamilton Avenue, San Jose, CA 95125




3 of 3
                                                                                                                            76
                                                                                                                            10/22/2020, 2:14 PM
Case 2:20-cv-10536-JVS-JEM Document 52 Filed 01/25/21 Page 77 of 80 Page ID #:891




                             EXHIBIT 8




                                                                           77
11/10/2020
        Case                         3M N95 1860s
                     2:20-cv-10536-JVS-JEM        Health Care Respirator
                                                Document       52 Filed  NIOSH Small Size Surgical
                                                                             01/25/21       Page   Mask
                                                                                                     78- of
                                                                                                         Box80
                                                                                                            of 20 |Page
                                                                                                                   eBay ID #:892

  Hi Chris!                                                                                                                                                                    Sell     Watchlist       My eBay



                                     Search for anything                                                                                                                       All Categories


       Back to search results | Listed in category:   Business & Industrial > Healthcare, Lab & Dental > Medical, Lab & Dental Supplies > Disposable Face Masks                                                       |




                                                                                                    3M N95 1860s Health Care Respirator
                                                                                                                                                                                      Shop with confidence
                                                                                                    NIOSH Small Size Surgical Mask - Box of 20
                                                                                                                                                                                             eBay Money Back Gu
                                                                                                     Condition: New                                                                          Get the item you order
                                                                                                                                                                                             your money back. Lear
                                                                                                       Quantity:       1            More than 10 available
                                                                                                                                    37 sold / See feedback

                                                                                                                                                                                      Seller information
                                                                                                          Price:   US $179.95                            Buy It Now
                                                                                                                                                                                      paylessbeauty (21035
                                                                                                                                                                                      99.5% Positive feedback
                                                                                                                                                                                                                  )

                                                                                                                   No Interest if paid
                                                                                                                   in full in 6 mo on
                                                                                                                                                        Add to cart                       Save this Seller
                                                                                                                   $99+*
                                                                                                                                                                                      Contact seller
                                                                                                                                                      Add to Watchlist                Visit store
                                                                                                                                                                                      See other items
                                                                                                        100% buyer
                                                                                                                                    37 sold                 6 watchers
                                                                                                        satisfaction

                                                                                                       Shipping: $14.95 Expedited Shipping | See details
                                                                                                                     Item location: Los Angeles, California, United States
                                                                                                                     Ships to: United States See exclusions

                                                                                                       Delivery: Estimated on or before Tue. Nov. 17 to 95134


                                                                                                      Payments:



                                                                                                                     *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                     terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard®. Learn more
                               Have one to sell?         Sell now                                       Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                           Feedback on




     3M™ N95 1860 Health                   3M 1860 N95 NIOSH                     3M N95 Small Disposable              3M™ VFlex™ 9105 NIOSH                   3M Aura 9205+ N95                     3M 8200 N95
     Care Particulate…                     Protective Face Mask…                 Face Mask NIOSH…                     Approved N95 Particulat…                NIOSH Protective…                     Disposable Fa
     $160.00                               $158.89                               $122.49                              $165.00                                 $35.89                                $89.99
     Free shipping                         Free shipping                         Free shipping                        Free shipping                           Free shipping                         Free shipping
     Seller 99.3% positive                 Seller 100% positive                  Almost gone                          Seller 99.8% positive                   Seller 99.8% positive                 Seller 99.8% po




   Sponsored items from this seller 1/2                                                                                                                                                                  Feedback on

https://www.ebay.com/itm/3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask-Box-of-20/264906934024?hash=item3dadaf0708:…                                                                          1/3
                                                                                                                                                                                                78
11/10/2020
        Case                      3M N95 1860s
                  2:20-cv-10536-JVS-JEM        Health Care Respirator
                                             Document       52 Filed  NIOSH Small Size Surgical
                                                                          01/25/21       Page   Mask
                                                                                                  79- of
                                                                                                      Box80
                                                                                                         of 20 |Page
                                                                                                                eBay ID #:893




    Pack of 3 - 3M N95 1860s          3 Pack of 3M 8110S N95      New Sealed 3M 8210 Mask        New Sealed 3M 8200 N95         New Sealed 3M 8210 Plus        Pack of 3 AUTH
    Health Care Respirator…           NIOSH Particulate…          N95 NIOSH Particulate…         NIOSH Particulate…             N95 NIOSH Particulate…         8210 N95 NIOS
    $39.99                            $39.99                      $145.00                        $139.95                        $174.95                        $26.95
    + $5.95 shipping                  + $5.95 shipping            + $9.95 shipping               + $14.95 shipping              + $14.95 shipping              Free shipping
    Popular                                                       Popular                                                       Popular                        Popular




    Description        Shipping and payments



                                                                                                                                                    eBay item number: 2649
     Seller assumes all responsibility for this listing.

     Last updated on Nov 07, 2020 10:20:42 PST View all revisions

         Item specifics
         Condition:       New: A brand-new, unused, unopened, undamaged item in its original      Model:      N95
                          packaging (where packaging is ... Read more
         Brand:           3M                                                                      MPN:        1860S


                                      paylessbeauty
                                                                                                                                                            Visit Store: payles
                                      paylessbeauty (21035   ) 99.5%




                                      Hi outgrabe. If you like what you see, browse my Store to find more items you may love.




     Categories                               3M N95 1860S Small Respirator Particulate Face Mask.

         Hair Care                            You will receive 1 box of 20 masks with each order.

         Skin Care                            Box has a lot of damage.

                                              New old stock.
         Cosmetics

                                              Please contact us with any questions.
         Tools


         Men Care


         Baby Care


         Other




 Back to search results
 More to explore : 3M Industrial Masks & Respirators, 3M Industrial Respirator Masks, 3M Full Face Respirator Masks, 3M Industrial Respirator Masks Size L,
 3m Versaflo In Industrial Respirator Masks, 3M N95 Filter Class Industrial Mask Replacement Cartridges, 3M N95 Filter Class Industrial Disposable Filter Masks,
 Industrial Masks & Respirators, Industrial Respirator Masks, Other Industrial Masks & Respirators




https://www.ebay.com/itm/3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask-Box-of-20/264906934024?hash=item3dadaf0708:…                                   2/3
                                                                                                                                                           79
11/10/2020
        Case                         3M N95 1860s
                     2:20-cv-10536-JVS-JEM        Health Care Respirator
                                                Document       52 Filed  NIOSH Small Size Surgical
                                                                             01/25/21       Page   Mask
                                                                                                     80- of
                                                                                                         Box80
                                                                                                            of 20 |Page
                                                                                                                   eBay ID #:894


    About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/3M-N95-1860s-Health-Care-Respirator-NIOSH-Small-Size-Surgical-Mask-Box-of-20/264906934024?hash=item3dadaf0708:…                                         3/3
                                                                                                                                                                            80
